Exhibit 10.3

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of December 10, 2013

by and among

RADIOSHACK CORPORATION,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

SALUS CAPITAL PARTNERS, LLC,

for itself, as a Lender and as Agent for all Lenders,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS      1   

1.1

   Amounts and Terms of Commitments      1   

1.2

   Evidence of Term Loans; Notes      2   

1.3

   Interest      2   

1.4

   Loan Accounts      3   

1.5

   [Reserved]      4   

1.6

   [Reserved]      4   

1.7

   Optional Prepayments      4   

1.8

   Mandatory Prepayments of the Term Loan      5   

1.9

   Fees      6   

1.10

   Payments by the Borrower      7   

1.11

   Payments by the Lenders to Agent      9    ARTICLE II. CONDITIONS PRECEDENT
     10   

2.1

   Conditions of Initial Term Loan      10   

2.2

   Additional Conditions to Borrowing      13    ARTICLE III. REPRESENTATIONS
AND WARRANTIES      14   

3.1

   Corporate Existence and Power      14   

3.2

   Corporate Authorization; No Contravention      14   

3.3

   Governmental Authorization      14   

3.4

   Binding Effect      15   

3.5

   Litigation      15   

3.6

   No Default      15   

3.7

   ERISA Compliance      16   

3.8

   Use of Proceeds; Margin Regulations      16   

3.9

   Ownership of Property; Liens      16   

3.10

   Taxes      17   

3.11

   Financial Condition      17   

3.12

   Environmental Matters      18   

3.13

   Regulated Entities      19   

3.14

   Solvency      19   

3.15

   Labor Relations      20   

3.16

   Intellectual Property      20   

3.17

   Brokers’ Fees; Transaction Fees      20   

3.18

   Insurance      20   

3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock      21   

3.20

   Jurisdiction of Organization; Chief Executive Office      21   

3.21

   Locations of Inventory and Books and Records      21   

3.22

   Deposit Accounts and Other Accounts      21   

3.23

   Government Contracts      22   



--------------------------------------------------------------------------------

3.24

   Customer and Trade Relations      22   

3.25

   Bonding      22   

3.26

   Subordinated Debt      22   

3.27

   Full Disclosure      22   

3.28

   Foreign Assets Control Regulations and Anti-Money Laundering      22   

3.29

   Patriot Act      23   

3.30

   Aircraft or Aircraft Engine Collateral      23   

ARTICLE IV. AFFIRMATIVE COVENANTS

     23   

4.1

   Financial Statements      23   

4.2

   Appraisals; Certificates; Other Information      25   

4.3

   Notices      29   

4.4

   Preservation of Corporate Existence, Etc.      31   

4.5

   Maintenance of Property      32   

4.6

   Insurance      32   

4.7

   Payment of Obligations      33   

4.8

   Compliance with Laws      34   

4.9

   Inspection of Property and Books and Records      34   

4.10

   Use of Proceeds      35   

4.11

   Credit Card Arrangements; Cash Management      35   

4.12

   Collateral Access Agreements      37   

4.13

   Further Assurances      37   

4.14

   Environmental Matters      39   

4.15

   Physical Inventories      39   

4.16

   Appraisals      39   

4.17

   [Reserved]      40   

4.18

   Phase II Assessment      40   

4.19

   Property Condition Assessment      40   

4.20

   Mexican Subsidiary Actions      40   

4.21

   Post-Closing Matters      40   

ARTICLE V. NEGATIVE COVENANTS

     40   

5.1

   Limitation on Liens      40   

5.2

   Disposition of Assets      43   

5.3

   Consolidations and Mergers      44   

5.4

   Acquisitions; Loans and Investments      44   

5.5

   Limitation on Indebtedness      46   

5.6

   Employee Loans and Transactions with Affiliates      47   

5.7

   [Reserved]      48   

5.8

   Margin Stock; Use of Proceeds      48   

5.9

   Contingent Obligations      48   

5.10

   Compliance with ERISA      49   

5.11

   Restricted Payments      49   

5.12

   Change in Business      50   

5.13

   Change in Structure      50   

 

ii



--------------------------------------------------------------------------------

5.14

   Changes in Accounting, Name or Jurisdiction of Organization      50   

5.15

   Amendments to Other Agreements and Subordinated Indebtedness      50   

5.16

   No Negative Pledges      51   

5.17

   OFAC; Patriot Act      51   

5.18

   Sale-Leasebacks      52   

5.19

   Hazardous Materials      52   

5.20

   Prepayments of Other Indebtedness      52   

5.21

   Mexican Subsidiary Actions      52   

ARTICLE VI. [reserved]

     52   

ARTICLE VII. EVENTS OF DEFAULT

     52   

7.1

   Events of Default      52   

7.2

   Remedies      55   

7.3

   Rights Not Exclusive      56   

ARTICLE VIII. THE AGENT

     56   

8.1

   Appointment and Duties      56   

8.2

   Binding Effect      57   

8.3

   Use of Discretion      57   

8.4

   Delegation of Rights and Duties      58   

8.5

   Reliance and Liability      58   

8.6

   Agent Individually      60   

8.7

   Lender Credit Decision      60   

8.8

   Expenses; Indemnities; Withholding      61   

8.9

   Resignation of Agent      62   

8.10

   Release of Collateral or Guarantors      63   

8.11

   Intercreditor Agreement      63   

ARTICLE IX. MISCELLANEOUS

     64   

9.1

   Amendments and Waivers      64   

9.2

   Notices      66   

9.3

   Electronic Transmissions      67   

9.4

   No Waiver; Cumulative Remedies      68   

9.5

   Costs and Expenses      68   

9.6

   Indemnity      69   

9.7

   Marshaling; Payments Set Aside      70   

9.8

   Successors and Assigns      70   

9.9

   Assignments and Participations; Binding Effect      71   

9.10

   Non-Public Information; Confidentiality      74   

9.11

   Set-off; Sharing of Payments      76   

9.12

   Counterparts; Facsimile Signature      77   

9.13

   Severability      77   

9.14

   Captions      77   

 

iii



--------------------------------------------------------------------------------

9.15

   Independence of Provisions      77   

9.16

   Interpretation      78   

9.17

   No Third Parties Benefited      78   

9.18

   Governing Law and Jurisdiction      78   

9.19

   Waiver of Jury Trial      79   

9.20

   Entire Agreement; Release; Survival      79   

9.21

   Patriot Act      80   

9.22

   Replacement of Lender      80   

9.23

   Joint and Several      80   

9.24

   Creditor-Debtor Relationship      81   

9.25

   Actions in Concert      81   

9.26

   Credit Parties’ Acknowledgement of Matters Regarding the Revolving Borrowing
Base and the Inventory Sale Reserve      81   

ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY

     81   

10.1

   Taxes      81   

10.2

   Illegality      84   

10.3

   Increased Costs and Reduction of Return      85   

10.4

   Funding Losses      86   

10.5

   Inability to Determine Rates      86   

10.6

   Reserves on LIBOR Rate Loans      87   

10.7

   Certificates of Lenders      87   

ARTICLE XI. DEFINITIONS

     87   

11.1

   Defined Terms      87   

11.2

   Other Interpretive Provisions      116   

11.3

   Accounting Terms and Principles      118   

11.4

   Payments      118   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

   Term Loan Commitments

Schedule 1.1(c)

   Dealers

Schedule 1.1(d)

   Franchisees

Schedule 3.5

   Litigation

Schedule 3.7

   ERISA

Schedule 3.8

   Closing Date Sources and Uses; Funds Flow Memorandum

Schedule 3.9

   Ownership of Property; Liens

Schedule 3.10

   Tax Audits

Schedule 3.11(a)

   Historical Financial Statements

Schedule 3.11(b)

   Pro Forma Financial Statements

Schedule 3.11(e)

   Projections

Schedule 3.15

   Labor Relations

Schedule 3.16

   Intellectual Property

Schedule 3.18

   Insurance

Schedule 3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

   Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

   Locations of Inventory, Equipment and Books and Records

Schedule 3.22

   Deposit Accounts and Other Accounts

Schedule 3.23

   Government Contracts

Schedule 3.24

   Customer and Trade Relations

Schedule 3.25

   Bonding

Schedule 4.2(f)

   Financial and Collateral Reports

Schedule 4.21

   Post-Closing Matters

Schedule 5.1

   Liens

Schedule 5.4

   Investments

Schedule 5.5

   Indebtedness

Schedule 5.6

   Transactions with Affiliates

Schedule 5.9

   Contingent Obligations

Schedule 11.1

   Prior Indebtedness EXHIBITS

Exhibit 2.1

   Closing Checklist

Exhibit 4.2(b)

   Form of Compliance Certificate

Exhibit 4.11

   Form of Credit Card Notification

Exhibit 11.1(a)

   Form of Assignment

Exhibit 11.1(f)

   Form of Term Note

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of December 10, 2013, by and among RADIOSHACK CORPORATION, a
Delaware corporation (the “Borrower”), the other Persons party hereto that are
designated as a “Credit Party”, Salus Capital Partners, LLC, a Delaware limited
liability company (in its individual capacity, “Salus”), as Agent for the
several financial institutions from time to time party to this Agreement
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender, and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a term loan upon and subject to the terms and
conditions set forth in this Agreement to (a) refinance Prior Indebtedness,
(b) provide for working capital and other general corporate purposes of the
Borrower and (c) fund certain fees and expenses associated with the funding of
the Term Loans and the refinancing of Prior Indebtedness;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;

WHEREAS, subject to the terms hereof, certain Subsidiaries of the Borrower are
willing to guaranty all of the Obligations of the Borrower and to grant to
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon substantially all of its Property;

WHEREAS, all Obligations of the Credit Parties to the Lenders hereunder and
under the other Loan Documents shall be full recourse to each of the Credit
Parties and secured by Agent’s security interest in and liens on all or
substantially all of the assets of the Credit Parties included in the
Collateral;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Term Loan.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender with a Term Loan Commitment severally and not jointly agrees to lend, on



--------------------------------------------------------------------------------

the Closing Date, to the Borrower the amount set forth opposite such Lender’s
name in Schedule 1.1(a) under the heading “Term Loan Commitments” (such amount
being referred to herein as such Lender’s “Term Loan Commitment”). Amounts
borrowed under this subsection 1.1(a)(i) are referred to as the “Term Loan.”

(ii) Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.

(iii) In addition, with the written consent of, and pursuant to documentation
acceptable to, the Agent, one or more of the Lenders may make additional term
loans in an aggregate amount not to exceed $12,500,000 (“Protective Advances”)
to Borrower on the same terms and conditions of the loans made by the Lenders on
the Closing Date that such Lenders deem necessary or desirable, directly or
indirectly, (1) to maintain, protect or preserve the value of the Collateral
and/or the Agent’s or Lenders’ rights therein as determined in the discretion of
the Agent, including to preserve the Credit Parties’ business assets and
infrastructure (such as the payment of insurance premiums, taxes, necessary
suppliers, rent and payroll, including, without limitation, any other payments
made concurrently with a payment relating to the maintenance, protection or
preservation of value of the Collateral and/or the Agent’s or Lenders’ rights
therein or for the preservation of the Credit Parties’ business assets or
infrastructure), (2) to implement and exercise an enforcement action with
respect to the Collateral, (3) to fund an orderly liquidation or wind-down of
the Credit Parties’ assets or business or an Insolvency Proceeding (whether or
not occurring prior to or after the commencement of an Insolvency Proceeding),
(4) to enhance the likelihood, or maximize, the repayment of the Obligations or
(5) to pay any other amounts chargeable to Credit Parties under any Loan
Documents, including costs, fees and expenses relating thereto. No Protective
Advances shall remain outstanding for more than forty-five (45) consecutive
days. All Protective Advances shall bear interest at the rate applicable to Base
Rate Loans, which interest shall be payable at the time interest is payable on
the Term Loans and on the date of the repayment of such Protective Advance.

1.2 Evidence of Term Loans; Notes. The Term Loan made by each Lender with a Term
Loan Commitment is evidenced by this Agreement and, if requested by such Lender,
a Term Note payable to such Lender in an amount equal to the unpaid principal
balance of the Term Loan held by such Lender on the date of the issuance of such
Term Note.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d) and Sections 10.2 and 10.5, the
Term Loan shall bear interest on the outstanding principal amount thereof from
the date when made at a rate per annum equal to LIBOR plus the Applicable
Margin. All Base Rate Loans shall bear interest on the outstanding principal
amount thereof at a rate per annum rate equal to the Base Rate plus the
Applicable Margin. Each determination of an interest rate by Agent shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. All computations of fees and interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.

 

2



--------------------------------------------------------------------------------

(b) Interest on the Term Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Term Loan in full.

(c) At the election of the Required Lenders while any Event of Default exists
(or automatically while any Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), the Borrower shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the Term Loan and other
Obligations under the Loan Documents from and after the date of occurrence of
such Event of Default, at a rate per annum which is determined by adding two
percent (2.0%) per annum to the Applicable Margin then in effect for the Term
Loan (plus the LIBOR or Base Rate, as the case may be) or the rate (if any) then
in effect for such other Obligations. All such interest shall be payable on
demand of the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of the Term Loan made, the interest rate applicable, all payments of
principal and interest thereon, and, on or after 2:00 p.m. (New York time) on
each day, the then current daily balance of the Term Loan. Agent shall deliver
to the Borrower and each Lender on a monthly basis a loan statement setting
forth such record for the immediately preceding calendar month. Such record
shall, absent manifest error, be conclusive evidence of the amount of the Term
Loan made by the Lenders to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so, or any failure to deliver
such loan statement shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder (and under any Note) to pay any amount owing with
respect to the Term Loan or provide the basis for any claim against Agent.

 

3



--------------------------------------------------------------------------------

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of each Lender in
the Term Loan, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender, (3) the
principal amount of and stated interest on the portion of the Term Loan owing to
each Lender pursuant to the terms hereof and from time to time and (4) any other
payment received by Agent from the Borrower and its application to the
Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Term Loan (including any Notes evidencing the Term Loan) is a registered
obligation, the right, title and interest of the Lenders and their assignees in
and to the Term Loan, as the case may be, shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 1.4 and Section 9.9 shall be
construed so that the Term Loan is at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Agent and the Lenders shall treat each Person whose name
is recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower, Agent or such Lender during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by Agent.

1.5 [Reserved].

1.6 [Reserved].

1.7 Optional Prepayments.

(a) The Borrower may, at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice by the Borrower
to Agent, prepay the Term Loan in whole or in part on a pro rata basis in an
amount greater than or equal to $1,000,000, in each instance, without penalty or
premium except as provided in Sections 1.9 and 10.4; provided that each Lender
shall have the right to decline any prepayment (other than a prepayment of the
entire Term Loan in connection with a refinancing thereof) of its portion of the
Term Loan pursuant to this subsection 1.7(a), in which case such declined
prepayment shall be applied to the portion of the Term Loan held by Lenders that
accept such prepayment on a pro rata basis. Optional partial prepayments of the
Term Loan in amounts less than $1,000,000 shall not be permitted.

 

4



--------------------------------------------------------------------------------

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower and Agent will promptly notify each Lender thereof and of such Lender’s
Commitment Percentage of such prepayment; provided that any such notice may be
conditioned upon the effectiveness of a refinancing of the Term Loan in full or
a transaction that would result in a Change of Control, in which case such
notice may be revoked by Borrower by written notice to the Agent on or prior to
the effective date. The payment amount specified in such notice shall be due and
payable on the date specified therein. Together with each prepayment under this
Section 1.7, the Borrower shall pay any amounts required pursuant to
Section 10.4.

1.8 Mandatory Prepayments of the Term Loan.

(a) Term Loan. The aggregate outstanding principal amount of the Term Loan shall
be repaid in full on the Maturity Date, if not sooner paid in full.

(b) [Reserved].

(c) Asset Dispositions; Events of Loss. If a Credit Party shall at any time or
from time to time:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

then (subject in all cases to the terms of the Intercreditor Agreement) (A) the
Borrower shall promptly notify Agent of such proposed Disposition or Event of
Loss (including a description of the assets subject to such Disposition or Event
of Loss and the amount of the estimated Net Proceeds (including the estimated
Net Proceeds attributable to SCP Priority Collateral and ABL Priority
Collateral, respectively) to be received by a Credit Party in respect thereof)
and (B) promptly upon receipt by a Credit Party of the Net Proceeds of such
Disposition or Event of Loss, in the case of Net Proceeds of any SCP Priority
Collateral (regardless of whether a Lien in favor of the Agent has actually been
granted thereon), the Borrower shall deliver, or cause to be delivered, (1) in
the case of a Disposition, all such Net Proceeds to the Agent for distribution
to the Lenders as a prepayment of the Term Loan, which prepayment shall be
applied in accordance with subsection 1.8(d), and (2) in the case of an Event of
Loss, (A) to the extent an Event of Default has occurred and is continuing at
such time, or to the extent such Net Proceeds exceed $5,000,000, all such Net
Proceeds and (B) in all other cases such Net Proceeds to the extent the same are
not actually applied to repair or reconstruct the damaged Property or Property
affected by the condemnation or taking, which prepayment shall be applied in
accordance with subsection 1.8(d).

(d) Application of Prepayments. Subject to subsection 1.10(c)(ii) and the terms
of the Intercreditor Agreement, any prepayments pursuant to subsection 1.8(c)
shall be applied to the Obligations in the order set forth in subsection
1.10(c)(i). Together with each prepayment under this Section 1.8, the Borrower
shall pay any amounts required pursuant to Section 10.4.

 

5



--------------------------------------------------------------------------------

(e) [Reserved].

(f) No Implied Consent. Provisions contained in this subsection 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account and the
account of the Lenders (as applicable), fees in the amounts and at the times set
forth in a letter agreement among the Borrower, the Agent, GE Capital Markets,
Inc., CIT Finance LLC, The CIT Group/Business Credit, Inc., RBS Citizens, N.A.,
RBS Citizens Business Capital, a division of RBS Asset Finance, Inc. and General
Electric Capital Corporation and dated as of October 21, 2013 (as amended from
time to time, the “Fee Letter”).

(b) Prepayment Fee. If the Borrower pays or prepays all or any portion of the
Term Loan for any reason (including, without limitation, in the event of the
termination of this Agreement and repayment of the Obligations at any time prior
to the Maturity Date, for any reason, including (i) termination upon the
election of the Required Lenders to terminate after the occurrence and during
the continuation of an Event of Default, (ii) foreclosure and sale of
Collateral, (iii) sale of the Collateral in any Insolvency Proceeding, or
(iv) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding), then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Lenders or profits lost by the Lenders as a result of such
payment or prepayment, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Lenders, the
Borrower shall pay to Agent, for the pro rata benefit of the applicable Lenders,
as liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to the Applicable Percentage
multiplied by the principal amount of the Term Loan paid or prepaid. As used
herein, the term “Applicable Percentage” shall mean (w) four percent (4.00%), in
the case of a payment or prepayment on or prior to the first anniversary of the
Closing Date, (x) three percent (3.00%), in the case of a payment or prepayment
after the first anniversary of the Closing Date but on or prior to the second
anniversary thereof, (y) two percent (2.00%), in the case of a payment or
prepayment after the second anniversary of the Closing Date but on or prior to
the third anniversary thereof and (z) one percent (1.00%), in the case of a
payment or prepayment after the third anniversary of the Closing Date but on or
prior to the fourth anniversary thereof. The Credit Parties agree that the
Applicable Percentages are a reasonable calculation of Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from a prepayment and/or an early repayment of the Term Loan.
Notwithstanding the foregoing, any prepayment of the Term Loan from the Net
Proceeds of a Disposition of any fixtures or equipment located in any Store that
is closed shall not be subject to the prepayment fees required under this
Section 1.9(b).

 

6



--------------------------------------------------------------------------------

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 2:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 2:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. The Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral.

(b) If any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) (i) So long as no Event of Default has occurred and is continuing, subject
to the terms of the Intercreditor Agreement, all payments received by Agent in
respect of any Obligation and all funds transferred and credited to the Agent’s
Account shall be applied to the Obligations as follows:

first, to the payment of any Protective Advance;

second, to payment of interest, fees (including prepayment fees), costs,
expenses, indemnification obligations, increased costs amounts and any other
similar amounts then due and payable by the Credit Parties under this Agreement
and the other Loan Documents;

third, with respect to any optional prepayment pursuant to subsection 1.7(a) or
any mandatory prepayment pursuant to subsection 1.8(c), to the outstanding
principal amount of the Term Loan; and

fourth, to the Borrower or for the account of and paid to whoever may be
lawfully entitled thereto.

 

7



--------------------------------------------------------------------------------

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses first, second and third above (with the amount
of principal or interest payable to any Lender determined based upon such
Lender’s Commitment Percentage of the aggregate outstanding amount of principal
or interest, as applicable, for all Lenders).

(i) During the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, Agent shall apply any and all payments received by
Agent in respect of any Obligation in accordance with clauses first through
fifth below. Notwithstanding any provision herein to the contrary, subject to
the terms of the Intercreditor Agreement, all amounts collected or received by
Agent after any or all of the Obligations have been accelerated (so long as such
acceleration has not been rescinded), including proceeds of Collateral, shall be
applied as follows:

first, to the payment of any Protective Advance and then ratably to fees, costs
and expenses, including Attorney Costs, of Agent payable or reimbursable by the
Credit Parties under the Loan Documents;

second, payment of fees (including prepayment fees), costs, expenses,
indemnification obligations, increased costs amounts and any other similar
amounts, including Attorney Costs of Lenders payable or reimbursable by the
Credit Parties under the Loan Documents (subject to any limitations set forth
herein (including Section 9.5));

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent and the Lenders, including interest and fees accruing during any
Insolvency Proceeding with respect to one or more Credit Parties, regardless of
whether such interest and fees are disallowed as a claim in that Insolvency
Proceeding;

fourth, to payment of principal of the Term Loan;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, to the Borrower or for the account of and paid to whoever may be lawfully
entitled thereto.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses first, second, third, fourth and fifth above
(with the amount of principal or interest payable to any Lender determined based
upon such Lender’s Commitment Percentage of the aggregate outstanding amount of
principal or interest, as applicable, for all Lenders).

 

8



--------------------------------------------------------------------------------

1.11 Payments by the Lenders to Agent.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for the Term
Loan requested. Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of the Term Loan before Agent disburses
same to the Borrower. If Agent elects to require that each Lender make funds
available to Agent prior to disbursement by Agent to the Borrower, Agent shall
advise each Lender by telephone, fax or email (as designated by such Lender to
Agent) of the amount of such Lender’s Commitment Percentage of the Term Loan
requested by the Borrower no later than the Business Day prior to the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s Commitment Percentage of such requested Term Loan, in same day funds,
by wire transfer to Agent’s account, as set forth on Agent’s signature page
hereto, no later than 2:00 p.m. (New York time) on such scheduled Borrowing
date. Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Agent, any Lender or the Borrower may have against
any Lender as a result of any default by such Lender hereunder.

(b) [Reserved].

(c) [Reserved].

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate the delivery of notices, reports and other information to
the Lenders. Without limiting the generality of the foregoing, Agent is hereby
authorized to establish procedures to make available or deliver, or to accept,
notices, documents and similar items on, by posting to or submitting and/or
completion on, E-Systems.

 

9



--------------------------------------------------------------------------------

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Term Loan Borrowing. The obligation of each Lender to
make its portion of the Term Loan hereunder is subject to satisfaction of the
following conditions in a manner satisfactory to Agent and the Lenders:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items (to the extent not
already set forth in this Article II) set forth on the closing checklist
attached hereto as Exhibit 2.1), each in form and substance reasonably
satisfactory to Agent and the Lenders;

(b) Availability. After giving effect to the consummation of the transactions
contemplated hereby and by the ABL Loan Documents, payment of all costs and
expenses in connection therewith and funding of the Term Loan, Total Liquidity
of the Credit Parties shall be not less than $625,000,000, which shall be
comprised of no less than $420,000,000 of Availability and no less than
$205,000,000 of cash on hand of the Credit Parties (or cash held by financial
institutions as cash collateral for letters of credit issued on behalf of the
Credit Parties) as evidenced by bank statements delivered to the Agent and the
Required Lenders on the Closing Date and/or such other evidence acceptable to
Agent and the Required Lenders, of which no less than $105,000,000 shall be
“unrestricted cash” (i.e., cash in bank accounts evidenced by bank statements
delivered to the Agent on the Closing Date and/or such other evidence acceptable
to Agent, which cash is unrestricted);

(c) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent and the Lenders confirming that all Prior Indebtedness and
other obligations owing by any Credit Party to each Prior Lender will be repaid
in full from the proceeds of the Term Loan and the ABL Term Loan and that all
Liens upon any of the Property of the Credit Parties or any of their
Subsidiaries in favor of any Prior Lender shall be terminated by such Prior
Lender immediately upon such payment; and (ii) all letters of credit issued or
guaranteed by any Prior Lender shall have been cash collateralized or supported
by a Letter of Credit Issued pursuant to the ABL Credit Agreement, as mutually
agreed upon by the ABL Agent, the Borrower and Prior Lender;

(d) Governmental and Third Party Approvals. Agent shall have received
(i) satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents or (ii) an officer’s certificate in form and substance
reasonably satisfactory to Agent and the Lenders affirming that no such consents
or approvals are required;

 

10



--------------------------------------------------------------------------------

(e) Funds Flow; Payment of Fees. Agent shall have received an executed flow of
funds instruction letter and the Borrower shall have paid the fees required to
be paid on the Closing Date, including the fees in the respective amounts
specified in Section 1.9 and in the Fee Letter, and shall have reimbursed Agent
and the Lenders for all fees, costs and expenses of closing required to be paid
by the Credit Parties pursuant to the Loan Documents and invoiced, in the case
of costs and expenses, at least one Business Day prior to the Closing Date
(including, without limitation fees and expenses of counsel for the Lenders
other than the Agent in an amount not to exceed $75,000);

(f) Collateral Audit. Agent shall have received a pre-funding roll forward
collateral audit, in form and substance satisfactory to Agent and the Lenders;

(g) Due Diligence Reviews; W-9s. (i) Agent or its representatives shall have
completed satisfactory: (A) background checks and know-your-customer reviews on
Borrower, its management team and significant related parties; (B) an
environmental review; (C) an insurance review; and (D) legal due diligence
including review of all material pending or threatened litigation or proceedings
in any court or administrative forum, and (ii) Agent shall have received from
each Credit Party two completed originals of Form W-9 (certifying that such
Credit Party is entitled to an exemption from U.S. backup withholding tax) or
any successor form;

(h) Structure. The ownership, capital, corporate, tax, organizational and legal
structure of the Borrower and its Subsidiaries on the Closing Date shall be
satisfactory to the Agent and the Lenders;

(i) Lien Searches. Agent and the Lenders shall have received UCC, judgment, tax
lien, intellectual property and other lien searches, together with UCC filings
and terminations and intellectual property filings that are in form and
substance satisfactory to the Agent and the Lenders;

(j) Mortgages. With respect to the Real Estate to be mortgaged, receipt by the
Agent and the Lenders of (i) property condition assessments, (ii) title
commitments, (iii) flood hazard determinations, (iv) federal flood insurance
policies or binders for each parcel of real estate located in a Special Flood
Hazard Area, and (v) other customary mortgage documentation, in each case in
form and substance satisfactory to the Agent and the Lenders;

(k) Reliance Letters. Agent and the Lenders shall have received reliance letters
for the existing field examination and Inventory appraisals provided to the
Agent or satisfactory field examination and Inventory appraisals by Agent or its
representatives of Borrower’s and its subsidiaries’ respective business,
operations, financial condition, assets and Inventory;

(l) Pro Forma Balance Sheet. Agent and the Lenders shall have received a pro
forma closing balance sheet, adjusted to give effect to the transactions
contemplated hereby and by the ABL Loan Documents, that is satisfactory to the
Agent and the Lenders;

 

11



--------------------------------------------------------------------------------

(m) Pro Forma Financial Projections. Agent shall have received pro forma
financial projections for Fiscal Years 2013 and 2014, on a monthly basis,
including income statements, cash flow statements, balance sheets and
Availability forecasts, in form and substance satisfactory to the Agent and the
Lenders;

(n) Solvency Certificate. Agent shall have received a customary solvency
certificate executed by the Borrower’s chief financial officer certifying that
the Credit Parties, after incurring the indebtedness contemplated in connection
with the transactions contemplated hereby and by the ABL Loan Documents, are
Solvent;

(o) Borrowing Base Certificate. Agent and the Lenders shall have received a
Borrowing Base Certificate, certified on behalf of the Borrower by a Responsible
Officer of the Borrower, setting forth the Revolving Borrowing Base of the
Borrower as at October 31, 2013, evidencing Availability not less than
$420,000,000 after giving effect to the transactions contemplated hereby and
under the ABL Credit Agreement on the Closing Date;

(p) ABL Term Loan. Receipt by the Borrower of net proceeds of the ABL Term Loan;

(q) ABL Loan Documents. Agent and the Lenders shall have received a certificate
from the Borrower attaching true and complete copies of each material ABL Loan
Document;

(r) Material Adverse Change. Since December 31, 2012, there shall not have
occurred any change, development, or event that has or would reasonably be
expected to have a Material Adverse Effect on the operations, business,
properties or condition (financial or otherwise) of the Borrower, or the Credit
Parties and their subsidiaries taken as a whole;

(s) Wireless Carrier Contracts. Since December 31, 2012, there shall not have
been any material and adverse change to, or termination of, any Wireless Carrier
Contract;

(t) No Default Under Other Documents. Both before and after giving effect to the
transactions contemplated hereby, the absence of any default or event of default
under the ABL Loan Documents or under any material contract or agreement
(including any Wireless Carrier Contract) of the Borrower or its subsidiaries;

(u) Litigation. There being no order or injunction or pending litigation in
which there is a reasonable possibility of a decision which would have a
Material Adverse Effect and no pending litigation seeking to enjoin or prevent
the transactions contemplated hereby or by the ABL Loan Documents;

 

12



--------------------------------------------------------------------------------

(v) Legal Opinions. Agent and the Lenders shall have received customary
corporate approval of the financing as well as customary opinions of counsel
addressed to Agent and the Lenders, dated the Closing Date and otherwise in form
and substance reasonably satisfactory to Agent and the Lenders;

(w) Secretary’s Certificates. Agent and the Lenders shall have received
customary secretary’s certificates for each Credit Party attaching (a) articles
of incorporation or organization or other similar document for such Credit
Party, certified as of a recent date by the applicable governmental authority,
(b) certificates attesting to the good standing of such Credit Party in its
jurisdiction of incorporation or formation, (c) the bylaws or operating
agreement for such Credit Party, (d) the resolutions of such Credit Party’s
board of directors or other appropriate governing body approving and authorizing
the execution, delivery and performance the Loan Documents and (e) incumbency
specimens;

(x) Insurance. Agent and the Lenders shall have received (i) insurance
certificates in form and substance satisfactory to the Agent and the Lenders
demonstrating that the insurance policies required by Section 4.6 are in full
force and effect and (ii) all insurance endorsements required by Section 4.6;

(y) Consumer Information. The Agent and each Lender shall have received a true,
accurate and complete copy of the Credit Parties’ current policy for treatment,
handling and storage of consumer information and personally identifiable
information; and

(z) Other Information. Agent and the Lenders shall have received and be
satisfied with the such other information (financial or otherwise) reasonably
requested by Agent or any Lender.

2.2 Additional Conditions to Borrowing. Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any portion of the Term Loan, if,
as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representation or warranty was untrue or
incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date); or

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to the Term Loan.

 

13



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Term Loan
will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, organization or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents to which
it is a party;

(c) is duly qualified and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
ABL Loan Document to which such Person is party, have been duly authorized by
all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(c) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to Agent under the Collateral Documents and (b) those obtained or made
on or prior to the Closing Date.

 

14



--------------------------------------------------------------------------------

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5 and, to the
extent disclosed to the Lenders in their conference call with the Borrower on
November 25, 2013, except for audits conducted by the IRS and other taxing
authorities and any related actions, suits, proceedings, claims or disputes,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Credit Party, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against any Credit
Party, any Subsidiary of any Credit Party or any of their respective Properties
which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage); or

(c) seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the material violation or possible material violation of any
Requirement of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any Credit
Party is in default under or with respect to any Contractual Obligation in any
respect which, individually or together with all such defaults, would reasonably
be expected to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except to the extent not reasonably expected to have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Credit Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Credit Party incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur. On the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. Schedule 3.8 contains a description of the Credit Parties’ sources and
uses of funds on the Closing Date, including the Term Loan made on the Closing
Date and a funds flow memorandum detailing how funds from each source are to be
transferred to particular uses.

3.9 Ownership of Property; Liens.

(a) As of the Closing Date, the Real Estate listed in Schedule 3.9 constitutes
all of the Real Estate of each Credit Party and each of their respective
Subsidiaries. Each of the Credit Parties and each of their respective
Subsidiaries has good record and indefeasible title in fee simple to, or valid
leasehold interests in, all Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses. As of the Closing Date, none of the Real Estate owned in fee by any
Credit Party or any Subsidiary of any Credit Party is subject to any Liens other
than Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate. As of the Closing Date, all material permits
required to have been issued or appropriate to enable all Real Estate material
to the business of the Credit Parties to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

(b) The Collateral Documents create in favor of the Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein as security for the Obligations to the
extent that a legal, valid, binding and enforceable security interest in such
Collateral may be created under the UCC (and subject, in each case, to
applicable bankruptcy, insolvency, reorganization,

 

16



--------------------------------------------------------------------------------

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law) and the Collateral Documents constitute, or will upon the
filing of financing statements and the obtaining of “control”, in each case, as
applicable, with respect to the relevant Collateral as required under the UCC,
the creation of a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Borrower and each other Credit Party
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than (x) Permitted Liens having priority under applicable
law and (y) ABL Priority Collateral), except as permitted hereunder or under any
other Loan Document, in each case to the extent that a security interest may be
perfected by the filing of a financing statement under the UCC or by obtaining
“control”.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for (a) those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, except as set forth on Schedule
3.10, no Tax Return is under audit or examination by any Governmental Authority,
and no notice of any audit or examination or any assertion of any claim for
Taxes has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by each Tax Affiliate from their respective employees
for all periods in compliance in all material respects with the tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited Consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2012, and the related audited Consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim Consolidated
balance sheet of the Borrower and its Subsidiaries dated October 31, 2013 and
the related unaudited Consolidated statements of income, shareholders’ equity
and cash flows for the ten (10) Fiscal Months then ended, in each case, as
attached hereto as Schedule 3.11(a):

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

 

17



--------------------------------------------------------------------------------

(y) present fairly in all material respects the Consolidated financial condition
of the Borrower and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) The pro forma unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated October 31, 2013 delivered on the Closing Date and attached
hereto as Schedule 3.11(b) was prepared by the Borrower giving pro forma effect
to the transactions contemplated by the Loan Documents and the ABL Loan
Documents, was based on the unaudited Consolidated balance sheets of the
Borrower and its Subsidiaries dated October 31, 2013, and was prepared in
accordance with GAAP, with only such adjustments thereto as would be required in
a manner consistent with GAAP.

(c) Since December 31, 2012, there has been no Material Adverse Effect.

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9,
and since September 1, 2013 there has not been (and none of the Credit Parties
has received any notice of) (i) a material reduction or proposed reduction in
the aggregate amount of trade credit available to the Credit Parties for
purchases of inventory from their key merchandise vendors, or (ii) a material
tightening of the terms of the trade credit or the credit limits made available
to the Credit Parties by any of its key merchandise vendors.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Closing Date and attached
hereto as Schedule 3.11(e), represent the Borrower’s good faith estimate of
future financial performance and are based on assumptions believed by the
Borrower to be fair and reasonable, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ from the projected results.

(f) To the best of the Credit Parties’ knowledge, any inventory replenishment
concerns are not reoccurring and, to the best of their knowledge, will not
similarly or negatively impact the Credit Parties’ future or continued ability
to replenish inventory consistent with levels planned in the ordinary course of
business and as demonstrated in the projections attached hereto as Schedule
3.11(e).

3.12 Environmental Matters. Except as would not reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental

 

18



--------------------------------------------------------------------------------

Law, (b) no Credit Party and no Subsidiary of any Credit Party is party to, and
no Credit Party and no Subsidiary of any Credit Party and no Real Estate
currently (or to the knowledge of any Credit Party previously) owned by any such
Person is subject to or the subject of, any Contractual Obligation or any
pending (or, to the knowledge of any Credit Party, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice relating in any manner to
any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
Property of any Credit Party or any Subsidiary of any Credit Party and, to the
knowledge of any Credit Party, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
Property, (d) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate owned by such Credit Party, (e) all Real Estate currently (or to the
knowledge of any Credit Party previously) owned by any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act or similar Environmental Laws, except, in each
case, to the extent that such violation could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. Each
Credit Party has made available to Agent copies of all Phase I environmental
assessments, Phase II environmental assessments and all other existing material
environmental reports, reviews and audits and all documents pertaining to actual
or potential material Environmental Liabilities, in each case to the extent such
reports, reviews, audits and documents are in their possession, custody or
control.

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party (other than Tandy Life
Insurance Company), is (a) an “investment company” within the meaning of the
Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its Obligations under the Loan
Documents.

3.14 Solvency. Both before and after giving effect to (a) the Term Loan made on
or prior to the date this representation and warranty is made or remade, (b) the
disbursement of the proceeds of the Term Loan to or as directed by the Borrower,
(c) the consummation of the transactions contemplated by the ABL Loan Documents
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, both the Credit Parties taken as a whole and the Borrower
individually are Solvent.

 

19



--------------------------------------------------------------------------------

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list as
of the Closing Date or the most recent date of delivery of the reports required
pursuant to subsection 4.2(o) of the following Intellectual Property each Credit
Party owns, is the licensee of, or otherwise has the right to use:
(i) Intellectual Property that is registered or subject to applications for
registration, (ii) Internet Domain Names (other than Internet Domain Names owned
by third parties and used by a Credit Party that are not material to such Credit
Party’s business) and (iii) other material Intellectual Property, separately
identifying that owned and licensed to such Credit Party and including for each
of the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by such Credit Party
with respect thereto (other than IP Licenses to franchisees and dealers). Each
Credit Party and each Subsidiary of each Credit Party owns, or is licensed to
use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Credit Party,
(a) the conduct and operations of the businesses of each Credit Party and each
Subsidiary of each Credit Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Credit
Party or any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders and their respective advisors, and fees payable to Peter J. Solomon
Company and AlixPartners, LLP on the Closing Date, none of the Credit Parties or
any of their respective Subsidiaries has any obligation to any Person in respect
of any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective tangible
Properties are insured with

 

20



--------------------------------------------------------------------------------

financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses of the same
size and character as the business of the Credit Parties and, to the extent
relevant, owning similar Properties in localities where such Person operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person. All issued and outstanding Stock and Stock Equivalents of each
of the Credit Parties and each of their respective Subsidiaries are (i) duly
authorized and validly issued, (ii) to the extent applicable, fully paid,
non-assessable, and (iii) free and clear of all Liens other than, Liens
permitted by Section 5.1(c), (q), (r) and (s). All such securities were issued
in material compliance with all applicable state and federal laws concerning the
issuance of securities. Except as set forth in Schedule 3.19, as of the Closing
Date or the most recent date such Schedule is required to be delivered pursuant
to subsection 4.2(o), there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of the Borrower and all of its Subsidiaries as of the Closing Date or the
most recent date such chart is required to be delivered pursuant to
Section 4.2(o), which the Credit Parties shall update upon notice to Agent
promptly following the incorporation, organization or formation of any
Subsidiary and promptly following the completion of any Permitted Acquisition.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 (as
updated in accordance with the terms hereof) lists each Credit Party’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Credit Party’s chief executive office
or sole place of business, and such Schedule 3.20 also lists all jurisdictions
of organization and legal names of such Credit Party for the five years
preceding the Closing Date.

3.21 Locations of Inventory and Books and Records. Each Credit Party’s Inventory
(other than Inventory in transit) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21 as of the Closing
Date or the most recent date such list is required to be delivered pursuant to
Section 4.2(o).

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and any other relevant contact information reasonably
requested by Agent with respect to each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

21



--------------------------------------------------------------------------------

3.23 Government Contracts. Except as set forth in Schedule 3.23, as of the
Closing Date or the most recent date such Schedule 3.23 is required to be
delivered pursuant to subsection 4.2(o), no Credit Party is a party to any
contracts or agreements with any Governmental Authority with an aggregate value
in excess of $5,000,000, and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act of 1940 (31 U.S.C. Section 3727) or any similar
state or local law (except to the extent the Account has been assigned to the
Agent in compliance with the Federal Assignment of Claims Act of 1940 or such
state or local law).

3.24 Customer and Trade Relations. Except as described on Schedule 3.24, as of
the Closing Date, there exists no actual or, to the knowledge of any Credit
Party, threatened termination or cancellation of, or any material adverse
modification or change in (a) the business relationship of any Credit Party with
any customer or group of customers whose purchases during the preceding 12
calendar months caused them to be ranked among the ten largest customers of such
Credit Party or (b) the business relationship of any Credit Party with any
Specified Wireless Provider or any other supplier essential to its operations.

3.25 Bonding. Except as set forth in Schedule 3.25, as of the Closing Date or
the most recent date such Schedule 3.25 is required to be delivered pursuant to
subsection 4.2(o), no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.

3.26 Subordinated Debt. The Borrower has delivered to Agent a complete and
correct copy of any Subordinated Indebtedness Documents (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith). All
Obligations constitute Indebtedness entitled to the benefits of the
subordination provisions contained in any Subordination Agreement.

3.27 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered; provided that with
respect to projections, the Credit Parties represent only that such projections
were prepared in good faith based upon estimates, information and assumptions
believed to be reasonable.

3.28 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of

 

22



--------------------------------------------------------------------------------

Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.29 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of the Term Loan will be used directly or indirectly for any
payments to any government official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

3.30 Aircraft or Aircraft Engine Collateral. As of the Closing Date, neither the
Credit Parties nor any of their Subsidiaries own any aircraft or aircraft
engines.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any portion of the Term Loan or other Obligation
(other than contingent indemnification Obligations to the extent no claim giving
rise thereto has been asserted) shall remain unpaid, unsatisfied or outstanding:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of Consolidated financial statements in conformity with GAAP
(provided that monthly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). The
Borrower shall deliver to Agent (for prompt further distribution to each Lender)
by Electronic Transmission and in detail reasonably satisfactory to Agent and
the Required Lenders:

 

23



--------------------------------------------------------------------------------

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year of the Borrower, a Consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, stockholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or
explanatory paragraph or any qualification or exception as to the scope of such
audit and shall be to the effect that such financial statements fairly represent
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a Consolidated basis in accordance with
GAAP consistently applied;

(b) as soon as available, but not later than forty-five (45) days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower, a Consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such Fiscal Quarter, and the related (i) Consolidated statements
of income or operations for such Fiscal Quarter and for the portion of the
Fiscal Year then ended and (ii) Consolidated statements of cash flows for the
portion of the Fiscal Year then ended, setting forth in each case in comparative
form the figures and projections for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) as soon as available, but not later than thirty (30) days after the end of
the first two (2) fiscal months of each Fiscal Quarter of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
each such fiscal month, and the related (i) Consolidated statements of income or
operations for such fiscal month and for the portion of the Fiscal Year then
ended and (ii) Consolidated statements of cash flows for the portion of the
Fiscal Year then ended (it being understood that such monthly balance sheets,
statements of income or operations and statements of cash flows shall be
internal non-GAAP financial statements prepared by the Borrower in the ordinary
course), setting forth in each case in comparative form the figures and
projections for the corresponding fiscal month of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries.

Notwithstanding the foregoing, the obligations in subsections (a) and (b) of
this Section 4.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Consolidated financial
statements of Borrower, or (B) the Borrower’s Form 10-K or 10-Q, as applicable,
filed with the SEC (provided, that such documents shall be deemed furnished if
made available on the internet via EDGAR, or any successor system of the SEC, or
via the Borrower’s website on the Internet at

 

24



--------------------------------------------------------------------------------

http://www.radioshackcorporation.com/), and to the extent such information is in
lieu of information required to be provided under subsection 4.1(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
explanatory paragraph or exception as to the scope of such audit and shall be to
the effect that such financial statements fairly represent the financial
condition and results of operations of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied.

4.2 Appraisals; Certificates; Other Information. The Borrower shall furnish to
Agent by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer or chief executive
officer of the Borrower, describing the operations and financial condition of
the Credit Parties and their Subsidiaries for the Fiscal Quarter and the
year-to-date period then ended (or for the Fiscal Year then ended in the case of
annual financial statements), and (ii) a report setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the most recent projections for
the current Fiscal Year delivered pursuant to subsection 4.2(g) and discussing
the reasons for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
Compliance Certificate in the form of Exhibit 4.2(b), certified on behalf of the
Borrower by a Responsible Officer of the Borrower, which Compliance Certificate
shall, among other things, (i) certify as to whether a Default or Event of
Default has occurred and, if a Default or Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) set forth reasonably detailed calculations with respect to
the Consolidated Fixed Charge Coverage Ratio for such period and (iii) set forth
a total Store, Dealer Store and Franchise Store count as of the first day of the
current fiscal period and the number of Store, Dealer Store and Franchise Store
openings and Store, Dealer Store and Franchise Store closings during the
immediately preceding fiscal period;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the Securities and Exchange Commission or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Agent pursuant hereto; provided that
such documents shall be deemed furnished if made available on the internet via
EDGAR, or any successor system of the Securities and Exchange Commission, or via
the Borrower’s website on the Internet at http://www.radioshackcorporation.com;

 

25



--------------------------------------------------------------------------------

(d) as soon as available and in any event (i)(A) with respect to each Fiscal
Month (other than the last Fiscal Month of a Fiscal Quarter), within fifteen
(15) days after the end of such Fiscal Month, (B) with respect to the last
Fiscal Month of each Fiscal Quarter, within twenty (20) days after the end of
such Fiscal Month and (C) if an Event of Default has occurred and is continuing,
at such other times as Agent may reasonably require, a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer of the
Borrower, setting forth the Revolving Borrowing Base and the ABL Term Loan
Borrowing Base of the Borrower as at the end of the most-recently ended Fiscal
Month or as at such other date as Agent may reasonably require, as applicable,
and (ii) with respect to the last Fiscal Month of a Fiscal Quarter, within
fifteen (15) days after the end of such Fiscal Month, a preliminary (for
informational purposes only) borrowing base report which shall be in the form of
a Borrowing Base Certificate (a “Preliminary Borrowing Base Report”) setting
forth a preliminary calculation of the Revolving Borrowing Base and the ABL Term
Loan Borrowing Base of the Borrower as at the end of the most-recently ended
Fiscal Month or as at such other date as Agent may reasonably require, as
applicable, which Preliminary Borrowing Base Report is certified on behalf of
the Borrower by a Responsible Officer of the Borrower as being the Borrower’s
best good faith estimate of the information set forth therein based on
assumptions believed by the Borrower to be fair and reasonable in light of
then-existing circumstances (it being understood that such Preliminary Borrowing
Base Report is based on preliminary information developed by the Borrower and
the information contained in the Borrowing Base Certificate for such period may
differ from the information provided in such Preliminary Borrowing Base Report
and it being acknowledged and agreed that (x) in no event shall the Preliminary
Borrowing Base report have the effect of increasing Availability and (y) the ABL
Agent may implement Reserves in respect of information reflected in such
Preliminary Borrowing Base Report); provided, however, that if (1) any Event of
Default has occurred and is continuing or (2) Availability falls below twenty
percent (20%) of the Revolving Borrowing Base, then such Borrowing Base
Certificate shall be delivered on Wednesday of each fiscal calendar week (or if
such day is not a Business Day, on the next succeeding Business Day) until the
date on which, in the case of clause (1) above, such Event of Default is waived
or cured or, in the case of clause (2) above (such cure not to exceed one
(1) time in any 12-month period), Availability has been greater than twenty
percent (20%) of the Revolving Borrowing Base for forty-five (45) consecutive
calendar days after the occurrence of such event, and shall set forth the
Revolving Borrowing Base and the ABL Term Loan Borrowing Base of the Borrower as
of the close of business on the immediately preceding Saturday;

(e) to the extent not disclosed in a Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of any notices of default, reservation of rights or
enforcement action received by any Credit Party or any Subsidiary from any
holder of Indebtedness or debt securities of such Person with a principal
balance in excess of $5,000,000;

 

26



--------------------------------------------------------------------------------

(f) the financial and collateral reports described on Schedule 4.2(f) hereto at
the times and accompanied by such other deliverables prescribed thereon;

(g) as soon as available, and in any event no later than sixty (60) days after
the end of each Fiscal Year of the Borrower, (i) a detailed Consolidated budget
by Fiscal Month for the following Fiscal Year (including a projected
Consolidated balance sheet of the Borrower and its Subsidiaries, the related
Consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto), (ii) the
projected Revolving Borrowing Base and ABL Term Loan Borrowing Base and
(iii) Availability forecasts, in each case, as of the end of each Fiscal Month
of the following Fiscal Year, and, as soon as available, significant revisions,
if any, of such Fiscal Year budget and projections with respect to such Fiscal
Year (collectively, the “Projections”). The Projections shall in each case be in
form and detail satisfactory to the Agent and the Required Lenders and
accompanied by a certificate of a Responsible Officer of Borrower stating that
such Projections are based on estimates, information and assumptions believed to
be reasonable and that such Responsible Officer has no reason to believe that
such Projections are incorrect or misleading in any material respect, it being
understood that no assurance is given that such Projections will be realized and
that such Projections may vary from actual results and such variances may be
substantial;

(h) promptly upon receipt thereof, copies of any reports submitted by the
Borrower’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;

(i) to the extent such appraisals are not obtained by the ABL Agent pursuant to
the ABL Credit Agreement, upon Agent’s request from time to time (and at least
once per calendar year), the Credit Parties shall permit and enable Agent to
obtain appraisals in form and substance and from appraisers reasonably
satisfactory to Agent stating the then Net Orderly Liquidation Value, or such
other value as determined by Agent, of all or any portion of the Inventory of
any Credit Party or any Subsidiary of any Credit Party; provided, that
notwithstanding any provision herein to the contrary, the Credit Parties shall
only be obligated to reimburse Agent for the expenses for such Inventory
appraisals (A) once per year if the Aggregate Revolving Loan Commitment is not
Drawn during such year, (B) twice per year if the Aggregate Revolving Loan
Commitment is Drawn during such year, (C) three times per year if at any point
during such year Availability is less than twenty percent (20%) of the Revolving
Borrowing Base and (D) at any time upon the occurrence and during the
continuance of a Default or an Event of Default, which appraisals shall not
count against the limits set forth in clause (A), (B) and (C);

(j) simultaneously with the delivery thereof to the ABL Agent, a copy of any
Inventory or Real Estate or other appraisal delivered pursuant to the ABL Loan
Documents;

 

27



--------------------------------------------------------------------------------

(k) as soon as available, and in any event no later than sixty (60) days after
the end of each Fiscal Year of the Borrower, or, during the continuance of a
Default or an Event of Default, as more frequently required by the Agent in its
Permitted Discretion, fixed asset, real estate and intellectual property
appraisals, in each case in form and detail satisfactory to Required Lenders;

(l) a copy of any inventory, account, fixed asset, real estate, intellectual
property or other appraisal delivered pursuant to the ABL Loan Documents;

(m) no later than the second Business Day after the end of each calendar week,
commencing with the first full week of March 2014, a copy of the weekly sales
report provided to senior management of the Borrower setting forth weekly sales
information, including comparable same store sale information for the same
period during the prior year;

(n) at least five (5) Business Days (or such shorter time as agreed to by the
Required Lenders) prior to the making of any Specified Payment, detailed
calculations demonstrating satisfaction with each of the Payment Conditions and
all components thereof, with such supporting documentation as the Agent may
reasonably request;

(o) simultaneously with the delivery of the financial statements delivered
pursuant to subsection 4.1(a) or subsection 4.1(b), (i) a report describing in
reasonable detail (A) any Intellectual Property which during such Fiscal Quarter
was acquired, registered or for which applications for registration were filed
by any Credit Party or any Subsidiary thereof and any statement of use or
amendment to allege use with respect to intent-to-use trademark application and
(B) any new or expired and/or terminated (1) exclusive outbound licenses with
respect to any Intellectual Property or (2) non-exclusive outbound licenses with
respect to any Intellectual Property that are issued outside of the Ordinary
Course of Business, in each case including any such licenses contained in a
dealer or franchise agreement, (ii) a new Schedule 3.19 with an updated
organization chart of the Borrower and its Subsidiaries and an updated list of
pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Credit Party may be required
to issue, sell, repurchase or redeem any of its Stock or Stock Equivalents or
any Stock or Stock Equivalents of its Subsidiaries, (iii) an updated Schedule
3.21 (list of locations where Inventory (other than Inventory in transit) of the
Credit Parties and books and records regarding the Collateral are kept), (iv) a
list of all Stores including (A) a breakdown of Stores opened and closed since
the list of Stores last delivered to Agent pursuant to this subsection 4.2(o),
(B) an updated Schedule 1.1(c) (Dealer Stores) and (C) an updated Schedule
1.1(d) (Franchisee Stores) and (v) an updated Schedule 3.23 (government
contracts) and Schedule 3.25 (surety bonds), or alternatively, in the cases of
clauses (ii), (iii) or (iv), a certification that such Schedules or the lists or
information contained therein that is required to be updated pursuant hereto
have not changed since such Schedule was last delivered to Agent on the Closing
Date or pursuant to this subclause 4.2(o); and

 

28



--------------------------------------------------------------------------------

(p) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information (including, without limitation, Collateral
reports) as Agent or any Lender (requesting through the Agent) may from time to
time reasonably request.

4.3 Notices. The Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than three (3) Business Days after a
Responsible Officer becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b) any breach or non-performance of, any material amendment of, any termination
of or any default under, (i) any Wireless Carrier Contract, (ii) any lease for
any of the Credit Parties’ distribution centers or warehouses or (iii) any other
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which, with respect to this clause (iii), would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
including a description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $5,000,000;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $5,000,000 or more, (ii) in which
injunctive or similar relief is sought and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (iii) in which the
relief sought is an injunction or other stay of the performance of this
Agreement or any other Loan Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in a Material Adverse Effect, (iii) the receipt
by any Credit Party of notification that any Property of any Credit Party is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iv) any proposed acquisition or lease of
Real Estate, if such acquisition or lease would have a reasonable likelihood of
resulting in a Material Adverse Effect;

 

29



--------------------------------------------------------------------------------

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Borrower of Stock or Stock Equivalents);

(k) the creation of any Contractual Obligation of any Tax Affiliate, or the
receipt of any request directed to any Tax Affiliate, to make any material
adjustment under Section 481(a) of the Code, by reason of a change in accounting
method or otherwise;

(l) with respect to all Tax Proceedings referenced in the Borrower’s most recent
Form 10-K or Form 10-Q and any other Tax Proceeding that could reasonably be
expected to result in Liabilities for Taxes in excess of $5,000,000, the
Borrower shall (i) keep Agent informed in a timely manner of all assessments,
determinations, deficiencies or proposed adjustments made or asserted by a
Governmental Authority in writing with respect to such Tax Proceeding, and
(ii) provide Agent with copies of any written correspondence or filings with any
such Governmental Authority regarding any such assessment, determination,
deficiency or proposed adjustment with respect to Taxes of any Tax Affiliate or
prospective or potential Tax liabilities in excess of $5,000,000;

 

30



--------------------------------------------------------------------------------

(m) any amendment, waiver, supplement or other modification of the ABL Credit
Agreement or any other ABL Loan Document (accompanied by a true, correct and
complete copy thereof);

(n) the filing of any Lien for unpaid taxes against any Credit Party in excess
of $5,000,000;

(o) the discharge by any Credit Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(p) any casualty or other damage (whether insured or uninsured) to any portion
of the Collateral in excess of $5,000,000, or the commencement of any action or
proceeding for the taking of any interest in a portion of the Collateral in
excess of $5,000,000 or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding;

(q) any change after the Closing Date to the fiscal periods which constitute the
Borrower’s Fiscal Year, Fiscal Quarters or Fiscal Months other than a change of
the Borrower’s Fiscal Year to a period ending on the Saturday closest to the
last day of January, and corresponding changes to the Borrower’s Fiscal Quarters
and Fiscal Months;

(r) to the extent not disclosed in the Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of (i) any notices of default, reservation of rights
or enforcement action received by any Credit Party or any Subsidiary thereof
from an holder of Indebtedness or debt securities of such Person and
(ii) material statements or reports furnished to any holder of any permitted
Lien and, in each case, not otherwise required to be furnished to the Agent and
the Lenders pursuant to Section 4.1 any other subsection of this Section 4.3;
and

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

(b) preserve and maintain in full force and effect all material rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except as permitted by Sections 5.2 and 5.3 and
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect;

 

31



--------------------------------------------------------------------------------

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its material registered trademarks, trade names and
service marks; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any respect and shall
comply in all respects with the terms of its IP Licenses, except to the extent
that such non-compliance or infringement could not reasonably be expected to
have a Material Adverse Effect.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all of its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption (or insurance on
the retail value of Inventory) and employee health and welfare insurance) with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Credit Parties and (ii) cause all such
insurance relating to any Property or business of any Credit Party to name Agent
as additional insured or lenders loss payee, as agent for the Lenders, as
appropriate. All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for the Lenders) and, to the extent
applicable, business interruption endorsements and such other provisions as the
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. Such endorsement, or an independent instrument furnished to
Agent, will provide that the insurance companies will give Agent at least thirty
(30) days’ prior written notice before any such policy or policies of insurance
shall be altered or canceled and that no act or default of the Credit Parties or
any other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage.

 

32



--------------------------------------------------------------------------------

After the occurrence of an Event of Default (and for so long as such Event of
Default is continuing) or to the extent relating to an Event of Loss with
respect to SCP Priority Collateral in excess of $5,000,000, each Credit Party
shall direct all present and future insurers under its “All Risk” policies of
property insurance to pay all proceeds payable thereunder with respect to SCP
Priority Collateral directly to Agent. If any insurance proceeds are paid by
check, draft or other instrument payable to any Credit Party and Agent jointly,
Agent may endorse such Credit Party’s name thereon and do such other things as
Agent may deem advisable to reduce the same to cash. Notwithstanding the
requirement in subsection (i) above, Federal Flood Insurance shall not be
required for (x) Real Estate not located in a Special Flood Hazard Area, or
(y) Real Estate located in a Special Flood Hazard Area in a community that does
not participate in the National Flood Insurance Program.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including, without limitation, Flood
Insurance), Agent may purchase insurance (including, without limitation, Flood
Insurance) at the Credit Parties’ expense to protect Agent’s and Lenders’
interests in the Credit Parties’ and their Subsidiaries’ properties. This
insurance may, but need not, protect the Credit Parties’ and their Subsidiaries’
interests. The coverage that Agent purchases may not pay any claim that any
Credit Party or any Subsidiary of any Credit Party makes or any claim that is
made against such Credit Party or any Subsidiary in connection with said
Property. The Borrower may later cancel any insurance purchased by Agent, but
only after providing Agent with evidence that there has been obtained insurance
as required by this Agreement. If Agent purchases insurance, the Credit Parties
will be responsible for the costs of that insurance, including interest and any
other charges Agent may impose in connection with the placement of insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance shall be added to the Obligations. The costs of the
insurance may be more than the cost of insurance the Borrower may be able to
obtain on its own.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $10,000,000.

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

 

33



--------------------------------------------------------------------------------

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Document and/or in
any instrument or agreement evidencing such Indebtedness;

(d) the performance of all obligations under any Contractual Obligation
(including, with limitation, any Wireless Carrier Contract) to which such Credit
Party or any of its Subsidiaries is bound, or to which it or any of its Property
is subject, except where the failure to perform would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

(e) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
reasonably determines to be appropriate; (b) permit Agent and any of its Related
Persons to audit, inspect and make extracts and copies from all of such Credit
Party’s books and records; and (c) to the extent such field examinations or
verifications are not obtained by the ABL Agent pursuant to the ABL Credit
Agreement, permit Agent and any of its Related Persons to conduct field
examinations, and evaluate and make physical verifications of the Inventory and
other Collateral in any manner and through any medium that Agent considers
advisable, in each instance, at the Credit Parties’ expense; provided the Credit
Parties shall only be obligated to reimburse Agent for the expenses for (i) one
such field examination, audit and inspection per year if the Aggregate Revolving
Loan Commitment is not Drawn during such year, (ii) two such field examinations,
audits and inspections per year if the Aggregate Revolving Loan Commitment is
Drawn during such year, (iii) three such field examinations, audits and
inspections per year if at any point during such year Availability is less than
twenty percent (20%) of the Revolving Borrowing Base and (iv) any other field
examination, audit or inspection upon the occurrence and during the continuance
of a Default or an Event of Default, which field examination, audit or
inspection shall not count against the limits set forth in clause (i), (ii) and
(iii). Any Lender may accompany Agent or its Related Persons in connection with
any inspection at such Lender’s expense.

 

34



--------------------------------------------------------------------------------

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Term Loan
solely as follows: (a) refinance Prior Indebtedness, (b) provide for working
capital and other general corporate purposes of the Borrower and (c) fund
certain fees and expenses associated with the funding of the Term Loan and the
refinancing of Prior Indebtedness not in contravention of any Requirement of Law
and not in violation of this Agreement.

4.11 Credit Card Arrangements; Cash Management.

(a) Each Credit Party has heretofore delivered to the Agent notifications (each,
a “Credit Card Notification”) substantially in the form attached hereto as
Exhibit 4.11, which were executed on behalf of such Credit Party and addressed
to each of such Credit Party’s credit card and debit card clearinghouses and
processors.

(b) Within ninety (90) days after the Closing Date, each Credit Party shall
enter into a blocked account agreement (each, a “Blocked Account Agreement”),
reasonably satisfactory to the Agent, with each Blocked Account Bank, with
respect to each DDA (other than Excluded DDAs) in which funds of any Credit
Party are concentrated (collectively, the “Blocked Accounts”) from:

(i) the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) each Blocked Account (including all cash deposited therein from each DDA);
and

(iv) the cash proceeds of all credit card and debit card charges.

(c) Subject to the Intercreditor Agreement, during the continuance of a Cash
Dominion Event, Agent may direct the applicable processor identified in each
Credit Card Notification to transfer all amounts owing by such processor to any
Credit Party to an account of Agent or as otherwise instructed by Agent, in each
case to the extent permitted pursuant to the terms of such Credit Card
Notification.

(d) Upon the occurrence and during the continuance of a Cash Dominion Event,
Agent may exercise exclusive control over deposit accounts subject to a Blocked
Account Agreement to the extent permitted pursuant to and in accordance with the
terms of such Blocked Account Agreement and the Intercreditor Agreement.

(e) If any cash, Cash Equivalents or Investment Property owned by any Credit
Party (other than (i) petty cash and other accounts funded in the ordinary
course of business, the deposits in which shall not aggregate more than
$10,000,000 (or such greater amount to which the Agent may agree), (ii) deposit
accounts subject to Liens permitted under Section 5.1(e), (iii) payroll, trust
and tax withholding accounts funded in the ordinary course of business and
required by applicable law and (iv) zero balance disbursement accounts
(collectively, “Excluded DDAs”)) are deposited to any account (including any
securities account, brokerage account or commodities account), or held or
invested in any manner, otherwise than in a Blocked Account that is subject to a
Blocked

 

35



--------------------------------------------------------------------------------

Account Agreement (or a DDA the funds in which are swept or transferred daily to
a Blocked Account or unless the Agent requires a Control Agreement with respect
to such DDA), then, (x) with respect to those accounts existing on the Closing
Date, within ninety (90) days after the Closing Date and (y) with respect to all
other accounts, promptly, each Credit Party shall (A) cause all funds in such
accounts or so held or so invested to be transferred with such frequency as may
be required by the Agent to a Blocked Account that is subject to a Blocked
Account Agreement (or a DDA the funds in which are swept or transferred daily to
a Blocked Account or unless the Agent requires a Control Agreement with respect
to such DDA) and (B) enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements
providing the Agent “control” (subject to the occurrence and continuance of a
Cash Dominion Event and the terms of the Intercreditor Agreement) over such
deposit, securities, commodity or similar account maintained by such Person.

(f) The Credit Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Agent of
appropriate Blocked Account Agreements or Control Agreements consistent with the
provisions of this Section 4.11.

(g) In the event that, notwithstanding the provisions of this Section 4.11,
during the continuation of a Cash Dominion Event, a Credit Party receives or
otherwise has dominion and control of any proceeds of Collateral or collections,
such proceeds and collections shall be held in trust by such Credit Party for
the Agent, shall not be commingled with any of any Credit Party’s other funds or
deposited in any account of a Credit Party and shall promptly be deposited,
subject to the Intercreditor Agreement, into the Agent’s Account or dealt with
in such other fashion as such Credit Party may be instructed by the Agent.

(h) The Credit Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts and the Operating Account, reasonably
satisfactory to the ABL Agent. Promptly upon the request of the Agent, the
Borrower shall deliver to the Agent a schedule setting forth all DDAs that are
maintained by the Credit Parties as of such date, which schedule shall include,
with respect to each depository (i) the name and address of such depository,
(ii) the account number(s) maintained with such depository and (iii) a contact
person at such depository.

(i) Within ninety (90) days after the Closing Date, the Borrower (i) shall
establish a separate segregated deposit account (the “Residual Account Deposit
Account”) into which it shall deposit only identifiable proceeds of the Residual
Accounts and (ii) enter into a blocked account agreement (the “Residual Account
Blocked Account Agreement”) reasonably satisfactory to the Agent with respect to
such deposit account. The Residual Account Deposit Account shall be under the
control of the Agent and shall be separate from all other deposit accounts of
the Credit Parties, and amounts on deposit therein shall be segregated from all
other Cash and Cash Equivalents of the Credit Parties and their
Subsidiaries. Promptly after opening the Residual Account Deposit Account the
Borrower shall deposit all proceeds that it shall have received from the
Residual Accounts on or after Closing Date. Thereafter, within two (2) Business

 

36



--------------------------------------------------------------------------------

Days after the Borrower’s receipt thereof, it shall deposit all proceeds that it
receives with respect to the Residual Accounts into the Residual Account Deposit
Account. The Borrower shall not withdraw any amounts from the Residual Account
Deposit Account unless (i) after giving effect to such withdrawal the aggregate
amount of proceeds in such deposit account shall be equal to or greater than
$4,800,000 or (ii) the aggregate amount of unrestricted Cash and Cash
Equivalents of the Borrower shall be less than $40,000,000. No such withdrawals
by the Borrower from the Residual Account Deposit Account shall be permitted at
any time that a Default or Event of Default shall have occurred and be
continuing, and each Residual Account Blocked Account Agreement shall require,
after the occurrence and during the continuance of an Event of Default and
notice from the Agent, the ACH or wire transfer to the Agent on each Business
Day of any amounts on deposit in the Residual Account Deposit Account for
application to the Obligations in accordance with Section 1.10.

(j) The Credit Parties shall establish the “SCP Priority Account” referred to in
the Intercreditor Agreement upon the request of the Agent. Such account shall be
under the control of the Agent, shall be separate from all other deposit
accounts of the Credit Parties shall be subject to blocked account or other
arrangements reasonably satisfactory to the Agent as contemplated by the
Intercreditor Agreement.

4.12 Collateral Access Agreements. Each Credit Party shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from: (i) the lessor
of each distribution center and warehouse location of the Credit Parties;
(ii) the lessor of each leased property of the Credit Parties (other than
distribution centers and warehouse locations of the Credit Parties) or bailee in
possession of any Collateral or mortgagee of any property owned by a Credit
Party in fee, in each case located in a Landlord Lien State; and (iii) the
lessor of each other material leased location as Agent may require, with respect
to each location where any Collateral is stored or located, which agreement
shall, in each case, be reasonably satisfactory in form and substance to the
Required Lenders.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the

 

37



--------------------------------------------------------------------------------

Collateral Documents, (iii) to perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and the Liens intended to be
created thereby, and (iv) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document. Without limiting the generality of the foregoing and except as
otherwise approved in writing by Required Lenders, the Credit Parties shall
cause each of their Domestic Subsidiaries (other than (a) a Domestic Subsidiary
with assets less than 2.50% of the total assets of the Borrower and its
Subsidiaries on a Consolidated basis (each an “Immaterial Subsidiary”), so long
as the aggregate assets of all Immaterial Subsidiaries does not exceed 5.00% of
the total assets of the Borrower and its Subsidiaries on a Consolidated basis,
(b) Tandy Life Insurance Company and (c) such Domestic Subsidiaries owned
indirectly through a Foreign Subsidiary) to guaranty the Obligations and to
cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth and the other Loan Documents, substantially all of such Subsidiary’s
Property to secure such guaranty. Furthermore and except as otherwise approved
in writing by Required Lenders, each Credit Party shall, and shall cause each of
its Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary) to, pledge all of the Stock and Stock Equivalents
of each of its Domestic Subsidiaries (other than Domestic Subsidiaries owned
indirectly through a Foreign Subsidiary) (provided that with respect to any
Domestic Subsidiary that is a Foreign Subsidiary Holding Company, such pledge
shall be limited to sixty-five percent (65%) of such Domestic Subsidiary’s
outstanding voting Stock and Stock Equivalents and one hundred percent (100%) of
such Domestic Subsidiary’s outstanding non-voting Stock and Stock Equivalents)
and First Tier Foreign Subsidiaries (provided that with respect to any First
Tier Foreign Subsidiary, such pledge shall be limited to sixty-five percent
(65%) of such Foreign Subsidiary’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Stock and Stock Equivalents) in each instance, to Agent,
for the benefit of the Secured Parties, to secure the Obligations. In connection
with each pledge of certificated Stock and Stock Equivalents, the Credit Parties
shall deliver, or cause to be delivered, to Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank. In the event
any Credit Party acquires any Real Estate in the United States with a Fair
Market Value in excess of $2,500,000 (unless such Real Estate is subject to a
Lien permitted pursuant to Section 5.1(h) that prohibits the Lien of the Agent
thereon), within 60 days after such acquisition, such Person shall execute
and/or deliver, or cause to be executed and/or delivered, to Agent, (v) an
appraisal complying with FIRREA, (x) a fully executed Mortgage, in form and
substance reasonably satisfactory to Agent, together with an A.L.T.A. or TLTA
(if applicable) lender’s title insurance policy issued by a title insurer
reasonably satisfactory to Agent, in form and substance and in an amount
reasonably satisfactory to Agent insuring that the Mortgage is a valid and
enforceable first priority Lien on the respective property, free and clear of
all defects, encumbrances and Liens, (y) then current A.L.T.A. surveys,
certified to Agent by a licensed surveyor sufficient to allow the issuer of the
lender’s title insurance policy to issue such policy without a survey exception
and (z) an environmental site assessment prepared by a qualified firm reasonably
acceptable to Agent, in form and substance

 

38



--------------------------------------------------------------------------------

satisfactory to Agent. In addition to the obligations set forth in subsections
4.6(a) and 4.13(b)(w), within forty-five days after written notice from Agent to
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
Credit Parties shall satisfy the Federal Flood Insurance requirements of
subsection 4.6(a).

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required of the Credit Party or
any Subsidiary of any Credit Party by orders and directives of any Governmental
Authority except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.
Without limiting the foregoing, if an Event of Default is continuing or if Agent
at any time has a reasonable basis to believe that there exist material
violations of Environmental Laws by any Credit Party or any Subsidiary of any
Credit Party or that there exist any material Environmental Liabilities, then
each Credit Party shall (to the extent contractually or lawfully permitted to do
so), promptly upon receipt of request from Agent, cause the performance of, and
allow Agent and its Related Persons access to such Real Estate for the purpose
of conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as Agent may from time to time reasonably request. Such audits,
assessments and reports, to the extent not conducted by Agent or any of its
Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent.

4.15 Physical Inventories. The Credit Parties, at their own expense, shall cause
not less than one (1) physical count of Inventory to be undertaken in each
twelve (12) month period (or alternatively, periodic cycle counts) in
conjunction with the preparation of its annual audited financial statements,
conducted following such methodology as is consistent with the methodology used
in the immediately preceding Inventory (or cycle count) or as otherwise
consistent with standard and customary business practices, and shall post such
results to the Credit Parties’ stock ledgers and general ledgers, as applicable.
Following the completion of such Inventory count or periodic cycle count, at the
reasonable request of the Agent, the Borrower shall deliver a summary, in form
and substance reasonably acceptable to Agent, of the results of such physical
inventory or periodic cycle count to the Lenders.

4.16 Appraisals. Within ninety (90) days after the Closing Date, the Borrower
shall deliver to the Agent (1) real estate appraisals prepared by an appraiser
retained by the Agent in conformance with FIRREA appraisal requirements for Real
Estate owned in fee by a Credit Party or Subsidiary thereof (other than the
unimproved land located in Stockton, California), (2) machinery and equipment
appraisals prepared by an appraiser retained by the Agent and (3) intellectual
property appraisals prepared by an appraiser retained by the Agent, in each case
in form and substance acceptable to, and conducted by appraisers satisfactory
to, the Agent.

 

39



--------------------------------------------------------------------------------

4.17 [Reserved].

4.18 Phase II Assessment. No later than June 30, 2014 (or such later date agreed
to by the Required Lenders in writing), the Borrower shall deliver to Lenders a
Phase II environmental assessment with respect to the owned Real Estate located
at 900 Terminal Road and 1000 Terminal Road in Fort Worth, Texas and, as soon as
practicable after the delivery of such environmental assessment (or such later
date agreed to by the Required Lenders in writing), the Borrower shall complete
any remediation recommended in the Phase II environmental assessment, in each
case to the extent mutually agreed upon by Agent and the Borrower.

4.19 Property Condition Assessment. No later than March 31, 2014 (or such later
date agreed to by the Required Lenders in writing), the Borrower shall complete
any remediation recommended in the property condition assessments delivered in
accordance with Section 2.1(j), in each case to the extent relating to
non-cosmetic remediation identified to Borrower by the Agent on or prior to the
date of this Agreement.

4.20 Mexican Subsidiary Actions. Within one hundred twenty (120) days after the
Closing Date (or such later date agreed to by the Required Lenders in writing),
the Borrower shall either (i) cause Worldwide Electronics, S.A. de C.V., a
wholly-owned Subsidiary of Tandy Holdings, Inc., to be dissolved in accordance
with applicable Requirements of Law or (ii) cause 65% of the Stock of Worldwide
Electronics, S.A. de C.V. to be pledged to Agent in a manner satisfactory to
Agent and its counsel and consistent with the Loan Documents delivered to Agent
on or before the Closing Date with respect to the Mexican Subsidiaries of ITC
Services, Inc. and Tandy International Corporation.

4.21 Post-Closing Matters. The Credit Parties shall satisfy the requirements set
forth on Schedule 4.21, on or before the date specified for such requirement on
Schedule 4.21 (or such later date agreed to by Agent in writing).

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any portion of the Term Loan or other Obligation
(other than contingent indemnification Obligations to the extent no claim giving
rise thereto has been asserted) shall remain unpaid, unsatisfied or outstanding:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement or substitute Liens on the Property currently subject to
such Liens securing Indebtedness permitted by subsection 5.5(c);

 

40



--------------------------------------------------------------------------------

(b) any Lien created under any Loan Document;

(c) Liens for Taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7(a);

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due for a period of more than 30 days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage);

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances which do not in
any case materially detract from the value of the Property subject thereto or
interfere in any material respect with the ordinary conduct of the businesses of
any Credit Party or any Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring,
constructing, repairing, replacing or improving such Property and permitted
under subsection 5.5(d); provided that (i) any such Lien attaches to such
Property concurrently with or within one hundred eighty (180) days after the
acquisition, construction, repair, replacement or improvement thereof, (ii) such
Lien attaches solely to the Property so acquired, constructed, repaired,
replaced or improved in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

 

41



--------------------------------------------------------------------------------

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the Ordinary Course of Business not prohibited by this
Agreement;

(l) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

(m) non-exclusive licenses and sublicenses granted by a Credit Party and leases
or subleases (by a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering in any material respect with the
business of the Credit Parties or any of their Subsidiaries;

(n) Liens in favor of collecting banks arising by operation of law under Article
4 of the Uniform Commercial Code;

(o) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business, which payments are not overdue for a
period of more than thirty (30) days and no other action has been taken to
enforce such Lien or which are being contested in good faith;

(q) Liens securing the ABL Obligations;

(r) Liens solely on assets of Foreign Subsidiaries securing Indebtedness
incurred pursuant to Section 5.5(i); and

(s) Liens existing on the Property (other than ABL Priority Collateral) of any
Person at the time such Person becomes a Subsidiary after the Closing Date in
connection with a Permitted Acquisition; provided that (i) such Lien was not
created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
Property (other than the proceeds or products thereof and accessions or
additions thereto) and (iii) such Liens do not secure Indebtedness in excess of
$10,000,000.

 

42



--------------------------------------------------------------------------------

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose (collectively,
“dispositions”) of (whether in one or a series of transactions) any Property
(including the Stock of any Subsidiary of any Credit Party, whether in a public
or a private offering or otherwise, and accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:

(a) dispositions of Inventory to retail, wholesale and commercial customers, or
worn-out or surplus Property, all in the Ordinary Course of Business, excluding,
in each case, dispositions in connection with Store closures;

(b) (i) dispositions of Cash Equivalents in the Ordinary Course of Business made
to a Person that is not an Affiliate of any Credit Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents;

(c) transactions permitted under Section 5.1(m);

(d) as long as (i) no Event of Default hereof then exists or would arise
therefrom, (ii) no Overadvance would result therefrom, (iii) not less than
eighty-five percent (85%) of the aggregate sales price from such disposition
shall be paid in cash, and (iv) the assets subject to any such sale are sold at
arm’s length for an amount not less than the fair market value thereof, bulk
sales or other dispositions of the Credit Parties’ Inventory and other assets
not in the Ordinary Course of Business in connection with Store closings;
provided that (i) such Store closures and related Inventory and other asset
dispositions shall not exceed, in any Fiscal Year of the Borrower and its
Subsidiaries, the lesser of (x) two hundred (200) stores or (y) five percent
(5%) of the number of the Credit Parties’ Stores as of the beginning of such
Fiscal Year (in each case, net of (1) Store openings during such Fiscal Year and
(2) Store relocations (A) occurring substantially contemporaneously, but in no
event later than sixty (60) Business Days after the related Store closure date,
or (B) wherein a binding lease has been entered into prior to the related Store
closure date) as set forth in the Compliance Certificate delivered pursuant to
Section 4.2(b), and (ii) as of any date after the Closing Date, the aggregate
number of such Store closures since the Closing Date shall not exceed six
hundred (600) Stores (net of (1) Store openings from and after the Closing Date
and (2) Store relocations (A) occurring substantially contemporaneously, but in
no event later than sixty (60) Business Days after the related Store closure
date or (B) wherein a binding lease has been entered into prior to the related
Store closure date) as set forth in the Compliance Certificate delivered
pursuant to Section 4.2(b); provided further, that (I) all sales of Inventory
and other assets in connection with Store closings in a transaction or series of
related transactions shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Required Lenders, (II) the
net cash proceeds received in connection with such asset sales shall be applied
to prepay the Obligations in accordance with Section 1.8 and (III) to the extent
at least fifteen (15) Stores are closed in any Fiscal Month (net of any Store
openings for such Fiscal Month), the Agent shall have received a Borrowing Base
Certificate giving effect to such disposition on a Pro Forma Basis, which shall
include any Inventory Sale Reserve with respect thereto;

 

43



--------------------------------------------------------------------------------

(e) dispositions of property (other than Inventory, Accounts, Real Estate and
Intellectual Property) not otherwise permitted under this Section 5.2; provided
that (i) at the time of such Disposition, no Default or Event of Default shall
exist or would arise from such Disposition, and no Overadvance would result
therefrom, (ii) not less than eighty-five percent (85%) of the aggregate sales
price from such disposition shall be paid in cash, (iii) the assets subject to
any such sale are sold at arm’s length for an amount not less than the fair
market value thereof and (iv) the aggregate book value of all property disposed
of pursuant to this clause (e) shall not exceed $20,000,000 in any Fiscal Year
or $50,000,000 in the aggregate after the Closing Date;

(f) as long as no Event of Default hereof then exists or would arise therefrom,
disposition of the Real Estate located at 401/501 NE 38th Street, Fort Worth,
Texas 76106 and all fixtures and related assets so long as not less than 85% of
the aggregate sale price from such disposition shall be paid in cash;

(g) as long as no Event of Default hereof then exists or would arise therefrom,
dispositions of the unimproved land located in Stockton, California;

(h) dispositions of Property by any Credit Party or any of its Subsidiaries to
any other Credit Party or Subsidiary of a Credit Party; provided that if the
transferor of such Property is a Credit Party, the transferee thereof must be a
Credit Party; and

(i) dispositions of Property expressly permitted by Section 5.4 or Section 5.11.

5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except upon not less
than five (5) Business Days prior written notice to Agent and compliance with
the terms of Section 4.13, (a) any Subsidiary of the Borrower may merge with or
dissolve or liquidate into or transfer or dispose of all or substantially all of
its assets to the Borrower or another Credit Party, provided that the Borrower
or other Credit Party shall be the continuing or surviving entity and all
actions required to maintain perfected Liens on the Stock of the surviving
entity and other Collateral in favor of Agent shall have been completed and
(b) any Subsidiary that is not a Credit Party (other than Tandy Life Insurance
Company) may merge with or dissolve or liquidate into or transfer or dispose of
its assets to another Subsidiary that is not a Credit Party.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
other securities of, or any interest in, any Person, including the establishment
or creation of a Subsidiary, or (ii) make or commit to make any Acquisitions,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, or commit to make

 

44



--------------------------------------------------------------------------------

or purchase, any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person, including the Borrower, any Affiliate of
the Borrower or any Subsidiary of the Borrower (the items described in clauses
(i), (ii) and (iii) are referred to as “Investments”), except for the following
(“Permitted Investments”):

(a) Investments in cash and Cash Equivalents;

(b) Investments consisting of (i) advances, loans, extensions of credit or
capital contributions by any Credit Party to or in any other then existing
Credit Party, (ii) advances, loans, extensions of credit, purchases of equity in
or capital contributions by a Borrower or any other Credit Party to or in any
then existing Excluded Subsidiaries of a Borrower not to exceed $40,000,000 in
the aggregate at any time outstanding for all such advances, loans, extensions
of credit, purchases of equity in and capital contributions (it being understood
that any capital contributions made pursuant to this clause (b) shall be net of
any distributions made by the Subsidiary who received such capital contributions
to the Credit Party making such capital contribution after the date of such
capital contribution); provided, that (A) if any Credit Party executes and
delivers to the Borrower a note (collectively, the “Intercompany Notes”) to
evidence any Investments described in the foregoing clauses (i) and (ii), that
Intercompany Note shall be pledged and delivered to Agent pursuant to the
Guaranty and Security Agreement as additional collateral security for the
Obligations; (B) the Borrower shall accurately record all intercompany
transactions on its books and records; (C) at the time any such intercompany
loan or advance is made by the Borrower to any other Credit Party and after
giving effect thereto, the Borrower shall be Solvent; and (D) at the time of any
such intercompany advance, loan, extension of credit, purchase of equity or
capital contribution is made and immediately after giving effect thereto, the
Borrower shall have Availability of not less than $250,000,000; and
(iii) advances, loans, extensions of credit or capital contributions by an
Excluded Subsidiary (other than Tandy Life Insurance Company) to or in the
Borrower or any Subsidiary; provided that to the extent any Indebtedness is owed
by a Credit Party to an Excluded Subsidiary, it is subordinated to the
Obligations on terms reasonably acceptable to the Required Lenders;

(c) Investments consisting of the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2;

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) loans or advances to employees permitted under Section 5.6(f) and (g);

(g) Permitted Acquisitions;

 

45



--------------------------------------------------------------------------------

(h) So long as no Default or Event of Default has occurred and is continuing or
would result therefrom, other Investments in an aggregate amount not to exceed
$10,000,000 at any time outstanding, determined without regard to any
write-downs or write-offs thereof;

(i) other Investments in an aggregate amount, when added to any Investments made
in accordance with Section 5.4(g), not to exceed $10,000,000 during the term of
this Agreement, provided the Payment Conditions are satisfied at the time of any
such Investment;

(j) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other
creditors to suppliers in the Ordinary Course of Business;

(k) Investments consisting of Contingent Obligations permitted by Section 5.9;
and

(l) Restricted Payments permitted by Section 5.11.

Notwithstanding the foregoing terms of this Section 5.4 or any other Section of
this Agreement, no Foreign Subsidiary of the Borrower shall own a Domestic
Subsidiary.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except for the following (“Permitted Indebtedness”):

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

(c) Indebtedness existing on the Closing Date (including outstanding letters of
credit, so long as such letters of credit are terminated or backstopped on or
prior to the expiration date of such letters credit as in effect on the Closing
Date, without giving effect to any auto-renewal feature thereof) and set forth
in Schedule 5.5, including Permitted Refinancings of such Indebtedness other
than letters of credit;

(d) Indebtedness consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) in an aggregate principal amount not to exceed at
any time outstanding $20,000,000 and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

 

46



--------------------------------------------------------------------------------

(f) the ABL Obligations; provided that the principal amount of the ABL
Obligations shall in no event exceed the Maximum ABL Facility Amount (as defined
in the Intercreditor Agreement);

(g) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(h) Indebtedness under the 6.75% Notes and Permitted Refinancings thereof; and

(i) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$15,000,000 at any one time outstanding; provided that such Indebtedness is
non-recourse to any Credit Party or such Credit Party’s Property.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of the Borrower or of any such Subsidiary,
except:

(a) as expressly permitted by this Agreement;

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to Agent;

(c) (i) transactions among the Credit Parties or a Person that becomes a Credit
Party as a result of such transaction and (ii) transactions among Subsidiaries
that are not Credit Parties;

(d) employment and severance arrangements between the Borrower and its
Subsidiaries and their respective officers and employees in the Ordinary Course
of Business;

(e) the payment of customary fees, compensation and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers and
employees of the Borrower and its Subsidiaries in the Ordinary Course of
Business;

(f) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $5,000,000 in the aggregate outstanding at any
time;

(g) non-cash loans or advances made by Borrower to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Borrower; and

 

47



--------------------------------------------------------------------------------

(h) such other transactions existing as of the Closing Date which are described
in Schedule 5.6.

5.7 [Reserved].

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Term
Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Credit Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension, renewals
and replacements thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Credit
Parties or their Subsidiaries, taken as a whole, as compared to the terms of the
Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions not
prohibited hereunder and (ii) purchasers (other than a Credit Party or any
Subsidiary thereof) in connection with dispositions permitted under subsection
5.2;

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations, if
Indebtedness, are otherwise permitted by Section 5.5 (other than
Section 5.5(b)); provided that if such obligation is subordinated to the
Obligations, such guaranty shall be subordinated to the same extent; and

(h) Contingent Obligations relating to surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the Ordinary Course of
Business (including in connection with the construction or improvement of retail
stores), including guarantees or obligations with respect to letters of credit
supporting such surety, appeal or performance bond.

 

48



--------------------------------------------------------------------------------

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could reasonably be expected to result in the imposition of a
Lien on any asset of a Credit Party or a Subsidiary of a Credit Party with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect or result in
unsecured Liabilities in excess of $10,000,000. No Credit Party shall cause or
suffer to exist any event that could reasonably be expected to result in the
imposition of a Lien with respect to any Benefit Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that any Wholly-Owned Subsidiary of the Borrower
may declare and pay dividends to the Borrower or any Wholly-Owned Subsidiary of
the Borrower, and except that:

(a) Borrower may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(b) the Borrower may issue and sell its common capital Stock;

(c) as long as no Default or Event of Default hereof exists or would arise
therefrom, and immediately after giving effect thereto, the Borrower shall have
Availability of not less than $175,000,000, the Credit Parties and their
Subsidiaries may make Restricted Payments in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year;

(d) the Credit Parties may pay, as and when due and payable, regularly scheduled
payments of interest only at the non-default rate on the Subordinated
Indebtedness, to the extent permitted under any Subordination Agreement;

(e) the Borrower may make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Stock and Stock Equivalents; provided that
any such cash payment shall not be for the purpose of evading the limitations of
this Agreement; and

(f) the Borrower may repurchase its Stock upon exercise of stock options or
warrants if such Stock represents a portion of the exercise price for applicable
withholding taxes.

 

49



--------------------------------------------------------------------------------

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date and
other activities reasonably related or incidental thereto.

5.13 Change in Structure. Except as expressly permitted under Sections 5.2, 5.3
and 5.4, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any material changes in its equity capital structure or
amend any of its Organization Documents in any material respect and, in each
case, in any respect adverse to Agent or Lenders.

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any Consolidated
Subsidiary of any Credit Party unless such change shall be reasonably acceptable
to the Required Lenders (it being understood and agreed that a change of the
Borrower’s Fiscal Year to a period ending on the Saturday closest to the last
day of January, and corresponding changes to the Borrower’s Fiscal Quarters and
Fiscal Months are reasonably acceptable to the Required Lenders), (iii) change
its name as it appears in official filings in its jurisdiction of organization
or (iv) change its jurisdiction of organization, in the case of clauses
(iii) and (iv), without at least ten (10) days’ prior written notice to Agent
and the acknowledgement of Agent that all actions required by Agent, including
those to continue the perfection of its Liens, have been completed.

5.15 Amendments to Other Agreements and Subordinated Indebtedness.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, (i) amend, supplement, waive or otherwise modify any provision
of (A) any ABL Loan Document in a manner prohibited by the Intercreditor
Agreement, (B) any lease for any of the Credit Parties’ distribution centers or
warehouses or any Material Contract (excluding Wireless Carrier Contracts) which
would reasonably be expected to have a Material Adverse Effect, (C) any Wireless
Carrier Contract in any manner without the consent of the Agent or (D) the
Residual Agreement in any manner without the consent of the Agent, or (ii) take
or fail to take any action under any ABL Loan Document, any Wireless Carrier
Contract, any lease for any of the Credit Parties’ distribution centers or
warehouses or any other Material Contract that would reasonably be expected to
have a Material Adverse Effect. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, terminate, or commit any material default
under any Wireless Carrier Contract without the consent of the Agent.

(b) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any
(i) Subordinated Indebtedness Documents except to the extent permitted by any
Subordination Agreement or (ii) any other Subordinated Indebtedness not subject
to a Subordination Agreement, if the effect of such change or amendment is to:
(A) increase the interest rate on such

 

50



--------------------------------------------------------------------------------

Indebtedness by more than 200 basis points per annum (other than in connection
with the implementation of default interest, which default interest shall not
exceed 200 basis points); (B) shorten the dates upon which payments of principal
or interest are due on such Indebtedness; (C) add or change in a manner adverse
to the Credit Parties any event of default or covenant with respect to such
Indebtedness that makes such event of default or covenant more restrictive,
taken as a whole, than those contained in the Loan Documents; (D) change in a
manner adverse to the Credit Parties the prepayment provisions of such
Indebtedness; (E) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); or (F) change or amend any other
term if such change or amendment would materially increase the obligations of
the Credit Parties or confer additional material rights on the holder of such
Indebtedness in a manner adverse to the Credit Parties, Agent or Lenders;
provided that this clause (F) shall not prohibit changes otherwise permitted by
this clause (b).

5.16 No Negative Pledges.

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual restriction or encumbrance of any kind on the
ability of any Subsidiary of a Credit Party to pay dividends or make any other
distribution on any of such Subsidiary’s Stock or Stock Equivalents or to pay
fees, including management fees, or make other payments and distributions to the
Borrower or any other Credit Party, except for (a) any restriction in the Loan
Documents, ABL Loan Documents and the 6.75% Notes Indenture, (b) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures and applicable solely to such joint venture entered into in
the Ordinary Course of Business, (c) restrictions existing pursuant to
applicable law, (d) restrictions binding upon a Subsidiary at the time the
Subsidiary becomes a Subsidiary so long as such obligation was not entered into
in contemplation of such Person becoming a Subsidiary, and (e) restrictions
binding upon any Foreign Subsidiary in connection with the incurrence of any
Indebtedness permitted hereunder. No Credit Party shall directly or indirectly,
enter into, assume or become subject to any Contractual Obligation prohibiting
or otherwise restricting the existence of any Lien upon any of its assets in
favor of Agent, whether now owned or hereafter acquired except (a) in connection
with any document or instrument governing Liens permitted pursuant to
subsections 5.1(h), 5.1(i) and 5.1(r) provided that any such restriction
contained therein relates only to the asset or assets subject to such permitted
Liens, (b) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise not prohibited hereby so long as such restrictions relate
to the assets subject thereto, (c) prohibitions existing pursuant to applicable
law, (d) restrictions binding upon a Subsidiary at the time the Subsidiary
becomes a Subsidiary so long as such obligation was not entered into in
contemplation of such Person becoming a Subsidiary, and (v) restrictions binding
upon any Foreign Subsidiary in connection with the incurrence of any
Indebtedness permitted hereunder.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.28 and 3.29.

 

51



--------------------------------------------------------------------------------

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party).

5.20 Prepayments of Other Indebtedness. No Credit Party shall and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (a) the Obligations, (b) Indebtedness secured
by a Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in a transaction permitted hereunder, (c) a Permitted
Refinancing of Indebtedness permitted under subsection 5.5(c), (d) or (h),
(d) prepayment of intercompany Indebtedness to Credit Parties, (e) prepayments
of ABL Obligations, (f) payments of principal (including mandatory prepayments,
redemptions and repurchases) and interest as and when due in respect of any
Indebtedness permitted by Section 5.5 (other than Subordinated Indebtedness
unless such payment is otherwise permitted by subsections 5.11(c)), and
(g) prepayments by Foreign Subsidiaries (other than with proceeds of permitted
Investments or intercompany loans from Credit Parties) of Indebtedness permitted
under subsection 5.5(i).

5.21 Mexican Subsidiary Actions. Unless 65% of the Stock thereof has been
pledged to Agent in accordance with Section 4.20, the Credit Parties shall not
permit Worldwide Electronics, S.A. de C.V. to (a) own or acquire any assets,
(b) incur any Indebtedness or Liens or (c) conduct any business other than in
connection with the dissolution of such Foreign Subsidiary.

ARTICLE VI.

[RESERVED]

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of the Term Loan, including after maturity
of the Term Loan, or (ii) to pay within three (3) Business Days after the same
shall become due, any fee, interest or any other amount payable hereunder or
pursuant to any other Loan Document;

 

52



--------------------------------------------------------------------------------

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $750,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Revolving Borrowing Base or the ABL Term Loan
Borrowing Base and (C) errors occurring when Availability continues to exceed
$175,000,000 after giving effect to the correction of such errors);

(c) Specific Defaults. (i) Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of subsection 4.2(a), 4.2(b),
4.2(d), 4.3(a), 4.3(e), 4.3(g), 4.4(a), 4.4(b), 4.4(d) or 9.10(d), Section 4.1,
4.6, 4.9, 4.10, 4.11, 4.16 or 4.21 or Article V or the Fee Letter or (ii) any
Credit Party fails to perform or observe any term, covenant or agreement
contained in any of subsection 4.2(f), 4.2(g), 4.2(i), 4.2(j), 4.2(l), 4.2(n) or
4.3(k) and such default shall continue unremedied for a period of five
(5) Business Days;

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower by
Agent or Required Lenders;

(e) Cross-Default. (i) An “Event of Default” shall occur under and as defined in
any ABL Loan Document or (ii) any Credit Party or any Subsidiary of any Credit
Party (A) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation (other than the Obligations), Rate
Contract or Bank Product having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $10,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the document relating thereto on the date of
such failure; or (B) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness or Contingent Obligation (other
than Contingent Obligations owing by one Credit Party with respect to the
obligations of another Credit Party permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded;

 

53



--------------------------------------------------------------------------------

(f) Insolvency; Voluntary Proceedings. Any Credit Party or any Subsidiary of any
Credit Party (other than Immaterial Subsidiaries that are not Credit Parties,
except in connection with a voluntary Insolvency proceeding pursuant to clauses
(iii) or (iv) below; provided that no Credit Party shall incur any liability
(contingent or otherwise) in respect thereof): (i) generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) except as expressly permitted under Section 5.3, voluntarily ceases to
conduct its business in the ordinary course; (iii) commences any Insolvency
Proceeding with respect to itself; or (iv) takes any action to effectuate or
authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-U.S. law) is ordered in any Insolvency Proceeding;
or (iii) any Credit Party or any Subsidiary of any Credit Party acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $10,000,000 or more (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of twenty (20) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

54



--------------------------------------------------------------------------------

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

(k) Ownership. (i) There occurs any Change in Control or (ii) “Change of
Control” (as defined in the ABL Credit Agreement) shall occur;

(l) Invalidity of Subordination Provisions. The subordination provisions of any
Subordination Agreement or any other agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or such subordination
provisions;

(m) Damage; Casualty. Any casualty or damage occurs to any portion of the
Collateral in excess of $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage);

(n) Material Agreements. Any default or breach by any Credit Party or any
Subsidiary thereof occurs in respect of any Wireless Carrier Contract, any lease
for any of the Credit Parties’ distribution centers or warehouses or any other
Material Contract in a manner adverse to Agent or Lenders or which would
reasonably be expected to have a Material Adverse Effect; or

(o) Tax Proceedings. A Final Determination shall be made in any Tax Proceeding
which results in a Liability for Taxes of a Credit Party in excess of
$50,000,000 and (i) either (A) the same shall remain unpaid for a period of
thirty (30) days after such Liability is required to be paid pursuant to such
Final Determination or (B) immediately after giving effect to any payment
thereof Availability (without reduction for any Reserves imposed under the ABL
Credit Agreement with respect to any actual or potential Liability for Taxes in
connection with any Tax Proceeding) shall be less than $200,000,000 or (ii) a
notice of Lien in connection with such Liability for Taxes of a Credit Party is
filed by a Taxing Authority.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent shall at the request of the Required Lenders:

(a) declare all or any portion of the unpaid principal amount of the Term Loan,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable;
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Credit Party; and/or

 

55



--------------------------------------------------------------------------------

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the unpaid principal
amount of the Term Loan and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent or any Lender.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender hereby appoints Salus (together with any
successor Agent pursuant to Section 8.9) as Agent hereunder and authorizes Agent
to (i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Credit Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under such Loan Documents and (iii) exercise such powers as
are incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Loan Documents (including in any
proceeding described in subsection 7.1(g) or any other Insolvency Proceeding or
similar proceeding), and each Person making any payment in connection with any
Loan Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in subsection 7.1(f) or (g) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Agent and the
other Secured Parties with respect to the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that

 

56



--------------------------------------------------------------------------------

has consented in writing to such amendment, consent or waiver; provided,
however, that Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for the Secured Parties for purposes of the perfection
of Liens with respect to any deposit account maintained by a Credit Party with,
and cash and Cash Equivalents held by, such Lender, and may further authorize
and direct the Lenders to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender hereby agrees to take such further actions to
the extent, and only to the extent, so authorized and directed. Without limiting
the foregoing, Agent shall be required to, and hereby agrees to, promptly (and
in any event within one (1) Business Day) following receipt thereof, deliver to
each Lender a copy of documents, reports and other information received by Agent
under or pursuant to the Loan Documents to the extent not otherwise delivered to
such Lender by any Credit Party.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

 

57



--------------------------------------------------------------------------------

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents (including Section 8.1(b)), have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Credit
Party or its Affiliates that is communicated to or obtained by Agent or any of
its Affiliates in any capacity.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders; provided
that the foregoing shall not prohibit (i) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (ii) any Lender from
exercising setoff rights in accordance with Section 9.11 or (iii) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (A) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 7.2 and (B) in addition to the matters set forth in clauses
(ii) and (iii) of the preceding proviso and subject to Section 9.11, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby

 

58



--------------------------------------------------------------------------------

waive and shall not assert (and the Borrower shall cause each other Credit Party
to waive and agree not to assert) any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of Agent or, as the case may be, such Related
Person (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction) in connection with the duties expressly set forth
herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender or other Person for any statement, document, information, representation
or warranty made or furnished by or on behalf of any Credit Party or any Related
Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case Agent shall
promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action it might have against Agent based thereon.

(c) Each Lender (i) acknowledges that it has performed and will continue to
perform its own diligence and has made and will continue to make its own
independent investigation of the operations, financial conditions and affairs of
the Credit Parties and (ii) agrees that is shall not rely on any audit or other
report provided by Agent

 

59



--------------------------------------------------------------------------------

or its Related Persons (an “Agent Report”). Each Lender further acknowledges
that any Agent Report (i) is provided to the Lenders solely as a courtesy,
without consideration, and based upon the understanding that such Lender will
not rely on such Agent Report, (ii) was prepared by Agent or its Related Persons
based upon information provided by the Credit Parties solely for Agent’s own
internal use, (iii) may not be complete and may not reflect all information and
findings obtained by Agent or its Related Persons regarding the operations and
condition of the Credit Parties. Neither Agent nor any of its Related Persons
makes any representations or warranties of any kind with respect to (i) any
existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender receiving a copy of
any Agent Report. Without limiting the generality of the forgoing, neither Agent
nor any of its Related Persons shall have any responsibility for the accuracy or
completeness of any Agent Report, or the appropriateness of any Agent Report for
any Lender’s purposes, and shall have no duty or responsibility to correct or
update any Agent Report or disclose to any Lender any other information not
embodied in any Agent Report, including any supplemental information obtained
after the date of any Agent Report. Each Lender releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender having access to any
Agent Report or any discussion of its contents, and agrees to indemnify and hold
harmless Agent and its Related Persons from all claims, liabilities and expenses
relating to a breach by any Lender arising out of such Lender’s access to any
Agent Report or any discussion of its contents.

8.6 Agent Individually. To the extent Agent or any of its Affiliates makes any
portion of the Term Loan or otherwise becomes a Lender hereunder, it shall have
and may exercise the same rights and powers hereunder and shall be subject to
the same obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Agent or such
Affiliate, as the case may be, in its individual capacity as Lender or as one of
the Required Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender acknowledges that it shall, independently and without reliance
upon Agent, any Lender or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Term Loan) solely or in part because such document was
transmitted by Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Credit Party and
make and continue to make its own credit decisions in connection with entering
into, and taking or not taking any action under, any Loan

 

60



--------------------------------------------------------------------------------

Document or with respect to any transaction contemplated in any Loan Document,
in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or as provided in Section 8.1(b), Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

(b) If any Lender has elected to abstain from receiving MNPI concerning the
Credit Parties or their Affiliates, such Lender acknowledges that,
notwithstanding such election, Agent and/or the Credit Parties will, from time
to time, make available syndicate-information (which may contain MNPI) as
required by the terms of, or in the course of administering the Term Loan to the
credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain MNPI) in accordance with such Lender’s compliance
policies and contractual obligations and any Requirement of Law, including
federal and state securities laws; provided, that if such contact is not so
identified in such questionnaire, the relevant Lender hereby agrees to promptly
(and in any event within one (1) Business Day) provide such a contact to Agent
and the Credit Parties upon request therefor by Agent or the Credit Parties.
Notwithstanding such Lender’s election to abstain from receiving MNPI, such
Lender acknowledges that if such Lender chooses to communicate with Agent, it
assumes the risk of receiving MNPI concerning the Credit Parties or their
Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan

 

61



--------------------------------------------------------------------------------

Document, any Related Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender shall be
liable to Agent or any of its Related Persons to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the IRS or any other Governmental Authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
such Agent as tax or otherwise, including penalties and interest, and together
with all expenses incurred by Agent, including legal expenses, allocated
internal costs and out-of-pocket expenses. Agent may offset against any payment
to any Lender under a Loan Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Agent.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 8.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, after 30 days after the date of retiring Agent’s notice of resignation, no
successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other

 

62



--------------------------------------------------------------------------------

than with respect to any actions taken or omitted to be taken while such
retiring Agent was, or because such Agent had been, validly acting as Agent
under the Loan Documents and (iv) subject to its rights under Section 8.3, the
retiring Agent shall take such action as may be reasonably necessary to assign
to the successor Agent its rights as Agent under the Loan Documents. Effective
immediately upon its acceptance of a valid appointment as Agent, a successor
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Agent under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Agent to release (or, in the case of clause (b)(ii)
below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

(b) subject to the terms of the Intercreditor Agreement, any Lien held by Agent
for the benefit of the Secured Parties against (i) any Collateral that is sold,
transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a waiver or
consent), (ii) any Property subject to a Lien permitted hereunder in reliance
upon subsection 5.1(h) or 5.1(i) and (iii) all of the Collateral and all Credit
Parties, upon (A) payment and satisfaction in full of the Term Loan and all
other Obligations under the Loan Documents, (B) deposit of cash collateral with
respect to all contingent Obligations, in amounts and on terms and conditions
and with parties satisfactory to Agent and the Required Lenders and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations as to which no claim has been asserted) and (C) to the extent
requested by Agent, receipt by Agent and the Secured Parties of liability
releases from the Credit Parties each in form and substance acceptable to Agent.

Each Lender hereby directs Agent, and Agent hereby agrees, upon receipt of at
least three (3) Business Days’ advance notice from the Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 8.10.

8.11 Intercreditor Agreement. Each Lender hereby (a) agrees that this Agreement
and the other Loan Documents, and the rights and remedies of the Agent and the
Lenders hereunder and thereunder, are subject to the terms of the Intercreditor
Agreement (and to the extent any terms of this Agreement or any other Loan
Document conflicts or is inconsistent with the terms thereof, the terms of the
Intercreditor Agreement shall control), (b) agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement,
and (c) hereby authorizes and instructs the Agent to enter into the
Intercreditor Agreement.

 

63



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent with the consent of the Required Lenders), and
the Borrower, and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
the Lenders directly affected thereby (or by Agent with the consent of all the
Lenders directly affected thereby), in addition to the Required Lenders (or by
Agent with the consent of the Required Lenders) and the Borrower, do any of the
following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest (other than default interest
pursuant to subsection 1.3(c), which may be reduced or waived with the consent
of the Required Lenders), fees or other amounts (other than principal) due to
the Lenders (or any of them) hereunder or under any other Loan Document (for the
avoidance of doubt, mandatory prepayments pursuant to Section 1.8 (other than
payment at maturity under subsection 1.8(a)) may be postponed, delayed, reduced,
waived or modified with the consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on the Term Loan, or of any
fees or other amounts payable hereunder or under any other Loan Document;

(iv) amend or modify subsection 1.10(c)(i) or (ii) or any provision of this
Agreement or any other Loan Document requiring payment to be made in accordance
with subsection 1.10(c)(i) or (ii);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Term Loan which shall be required for the Lenders or any
of them to take any action hereunder;

(vi) amend this Section 9.1 or, subject to subsection 9.1(e) below, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, release all or substantially all of the Collateral,
subordinate the Obligations or the Liens securing the Obligations, except as
otherwise may be provided in this Agreement or the other Loan Documents;

 

64



--------------------------------------------------------------------------------

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of Agent under this Agreement or any other Loan
Document.

(c) If any amendment or modification to the ABL Loan Documents amends or
modifies any covenant (including any financial covenant) or event of default
contained in the ABL Loan Documents (or any related definitions), in each case,
in a manner that is more restrictive than the applicable provisions permit as of
the date thereof, or if any amendment or modification to the ABL Credit
Agreement or other ABL Loan Document adds an additional covenant or event of
default therein, the Credit Parties acknowledge and agree that this Agreement or
the other Loan Documents, as the case may be, subject to the approval of the
Required Lenders (and each Lender directly affected thereby to the extent
subsection 9.1(a) requires the approval of such Lender to amend or modify such
term), shall be automatically amended or modified to affect similar amendments
or modifications with respect to this Agreement or such other Loan Documents,
without the need for any further action or consent by any Credit Party or any
other party. In furtherance of the foregoing, the Credit Parties shall permit
the Agent and Lenders to document each such similar amendment or modification to
this Agreement or such other Loan Document or insert a corresponding new
covenant or event of default in this Agreement or such other Loan Document
without any need for any further action or consent by the Credit Parties.

(d) Notwithstanding anything set forth herein to the contrary, this Agreement
may be amended with the written consent of Agent, the Borrower and the Required
Lenders to (i) add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the outstanding principal and accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loan and the accrued interest and fees in respect thereof and
(ii) include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(e) Notwithstanding anything to the contrary contained in this Section 9.1,
(i) the Borrower may amend Schedules 3.16, 3.19, 3.20, 3.21, 3.23 and 3.25 upon
written notice to Agent, and (ii) Agent and the Borrower may amend or modify
this Agreement and any other Loan Document to (1) upon not less than five
(5) Business Days’ notice to each Lender and so long as no Lender has objected
thereto prior to the consummation of such amendment or modification, cure any
ambiguity, omission, defect or inconsistency therein, or (2) grant a new Lien
for the benefit of the Secured Parties, extend an existing Lien over additional
Property for the benefit of the Secured Parties or join additional Persons as
Credit Parties.

 

65



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Section 9.1 to the contrary and to the
extent permitted by applicable law, for purposes of determining whether at least
fifty percent (50%) of the number of Lenders have approved a plan of
reorganization of any Credit Party in an Insolvency Proceeding, each Lender and
its Affiliates and Approved Funds will be deemed one Lender.

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent or (iv) addressed to such
other address as shall be notified in writing (A) in the case of the Borrower
and Agent, to the other parties hereto and (B) in the case of all other parties,
to the Borrower and Agent. Any notice or other communication provided by Agent
to any Lender may be provided by posting to (i) Intralinks® (to the extent such
system is available and set up by or at the direction of Agent prior to posting)
or (ii) any other E-System approved by or set up by or at the direction of
Agent. Transmissions made by electronic mail or E-Fax to Agent shall be
effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

 

66



--------------------------------------------------------------------------------

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

 

67



--------------------------------------------------------------------------------

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) the Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein,
including, without limitation, all fees or expenses incurred in connection with
obtaining credit ratings for the Agreement and the Term Loans, all customary
fees and charges (as adjusted from time to time) of the Agent with respect to
access to online Term Loan information, the disbursement of funds (or the
receipt of funds) to or for the account of Credit Parties (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, in each case including Attorney Costs of one
legal counsel for the Agent and, to the extent necessary, one local counsel in
each relevant jurisdiction and regulatory counsel for the Agent, the cost of
environmental audits, Collateral audits and appraisals, background checks,
out-of-pocket costs and expenses in connection with the engagement or retention
of any consultants or advisors and any other out-of-pocket costs and expenses
similar to any of the foregoing, in each case subject to any cap on such costs
and expenses agreed to by the Borrower and such

 

68



--------------------------------------------------------------------------------

Person (b) Agent for all reasonable costs and expenses incurred by it or any of
its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners, at the per diem rate
per individual charged by Agent for its examiners), (c) each of Agent and its
Related Persons for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy under any Loan Document, any Obligation, with respect to the Collateral
or any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action (including, without
limitation, preparation for and/or response to any subpoena or request for
document production relating thereto) with respect to, any proceeding (including
any bankruptcy or insolvency proceeding) related to any Credit Party, any
Subsidiary of any Credit Party, Loan Document or Obligation, including Attorney
Costs and (d) fees and disbursements of Attorney Costs of one additional law
firm on behalf of all Lenders (other than Agent) incurred in connection with any
of the matters referred to in clause (c) above, which law firm shall be
designated by the Cerberus Entities so long as any Cerberus Entity remains a
Lender under this Agreement.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender and each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Loan Document, any Obligation (or the
repayment thereof), the use or intended use of the proceeds of the Term Loan or
any securities filing of, or with respect to, any Credit Party, (ii) any
commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Credit Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of the Borrower and each other Credit Party

 

69



--------------------------------------------------------------------------------

executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

(c) This Section 9.6 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

 

70



--------------------------------------------------------------------------------

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent and each Lender receiving the
benefits of the Loan Documents and, in each case, their respective successors
and permitted assigns. Except as expressly provided in any Loan Document
(including in Section 8.9), none of the Borrower, any other Credit Party or
Agent shall have the right to assign any rights or obligations hereunder or any
interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
the Term Loan) to (i) any existing Lender, (ii) any Affiliate or Approved Fund
of any existing Lender or (iii) any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Agent; provided, however,
that (x) no Sale shall be made to the Persons identified in writing to the Agent
prior to the date hereof, (y) for each portion of the Term Loan, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Term Loan and Commitments subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such facility or is made with the prior consent of the Agent, and (z) such
Sales shall be effective only upon the acknowledgement in writing of such Sale
by Agent. Notwithstanding the foregoing, no sale may be made to a Credit Party,
a Subsidiary or Affiliate of a Credit Party, a holder of Subordinated Debt or an
Affiliate of such a holder.

(c) Procedure. The parties to each Sale made in reliance on subsection (b) above
(other than those described in subsection (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent consenting to such Assignment,
from and after the effective date specified in such Assignment, Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.

 

71



--------------------------------------------------------------------------------

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Term Loan), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any portion of the Term Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of such portion of the Term Loan pursuant thereto
shall satisfy the obligation of such Lender to make such portion of the Term
Loan hereunder) and such SPV may assign to such Lender the right to receive
payment with respect to any Obligation, (y) with notice to Agent, assign to an
SPV all or any portion of its Term Loan without the consent of any Person or the
payment of a fee, by execution of a written assignment agreement in form agreed
to by such Lender and such SPV and (z) without notice to or consent from Agent
or the Borrower, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loan); provided, however,
that, whether as a result of any term of any Loan Document or of such grant,
assignment or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make any portion of
the Term Loan hereunder, and, except as provided in the applicable option or
assignment agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant

 

72



--------------------------------------------------------------------------------

to subsection 10.1(f) and then only to the extent of any amount to which such
Lender would be entitled in the absence of any such grant, assignment or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to the Term Loan funded by such
SPV to the extent provided in the applicable option or assignment agreement and
set forth in a notice provided to Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option or assignment pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of and stated interest on each participant’s interest in the
Term Loan or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, the Term Loan or its other Obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Commitment, Term Loan or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (A) neither Salus nor any Affiliate thereof (each, a “Salus Entity”)
shall be required to comply with this Section 9.9 in connection with any
transaction involving any other Salus Entity or any of its or their lenders or
funding or financing sources, and no Salus Entity shall have any obligation to
disclose any such transaction to any Person, and (B) there

 

73



--------------------------------------------------------------------------------

shall be no limitation or restriction on (i) the ability of any Salus Entity to
assign or otherwise transfer its rights and/or obligations under this Agreement
or any other Loan Document, any Commitment, any portion of the Term Loan, or any
other Obligation to any other Salus Entity or any lender or financing or funding
source of a Salus Entity or (ii) any such lender’s or funding or financing
source’s ability to assign or otherwise transfer its rights and/or obligations
under this Agreement or any other Loan Document, any Commitment, any portion of
the Term Loan, or any other Obligation; provided, however, that Salus shall
continue to be liable as a “Lender” under this Agreement and the other Loan
Documents unless such other Person complies with the provisions of this
Agreement to become a “Lender”; provided, further, however, that any such
assignment or other transfer shall be recorded in the Register or the
Participant Register, as the case may be, and any such assignee or other
transferee shall deliver to the Borrower or the Lender, as the case may be, the
tax forms required to be collected thereby pursuant to Section 10.1(f).

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (A) neither Cerberus Capital Management, L.P. nor any Affiliate or
Approved Fund thereof (each, a “Cerberus Entity”) shall be required to comply
with this Section 9.9 in connection with any transaction involving any other
Cerberus Entity or any of its or their lenders or funding or financing sources,
and no Cerberus Entity shall have any obligation to disclose any such
transaction to any Person, and (B) there shall be no limitation or restriction
on (i) the ability of any Cerberus Entity to assign or otherwise transfer its
rights and/or obligations under this Agreement or any other Loan Document, any
Commitment, any portion of the Term Loan, or any other Obligation to any other
Cerberus Entity or any lender or financing or funding source of a Cerberus
Entity or (ii) any such lender’s or funding or financing source’s ability to
assign or otherwise transfer its rights and/or obligations under this Agreement
or any other Loan Document, any Commitment, any portion of the Term Loan, or any
other Obligation; provided, however, that such Cerberus Entity shall continue to
be liable as a “Lender” under this Agreement and the other Loan Documents unless
such other Person complies with the provisions of this Agreement to become a
“Lender”; provided, further, however, that any such assignment or other transfer
shall be recorded in the Register or the Participant Register, as the case may
be, and any such assignee or other transferee shall deliver to the Borrower or
the Lender, as the case may be, the tax forms required to be collected thereby
pursuant to Section 10.1(f)

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Each of Agent and each Lender acknowledges and
agrees that it may receive material non-public information (“MNPI”) hereunder
concerning the Credit Parties and their Affiliates and agrees to use such
information in compliance with all relevant policies, procedures and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

 

74



--------------------------------------------------------------------------------

(b) Confidential Information. Each of Agent and each Lender agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender or Agent, as the case may be, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 9.10 or (B) available to such
Lender or Agent or any of their Related Persons, as the case may be, from a
source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein), lenders or servicers under a securitization, or participants and to
their respective Related Persons, in each case to the extent such assignees,
SPVs, investors, lenders, servicers, participants or Related Persons agree to be
bound by provisions substantially similar to the provisions of this Section 9.10
(and such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and
(ix) in connection with the exercise or enforcement of any right or remedy under
any Loan Document, in connection with any litigation or other proceeding to
which such Lender or Agent or any of their Related Persons is a party or bound,
or to the extent necessary to respond to public statements or disclosures by
Credit Parties or their Related Persons referring to a Lender or Agent or any of
their Related Persons. In the event of any conflict between the terms of this
Section 9.10 and those of any other Contractual Obligation entered into with any
Credit Party (whether or not a Loan Document), the terms of this Section 9.10
shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to any Lender or of any of its respective
Affiliates, the Loan Documents or any transaction contemplated herein or therein
to which such Lender or any of its respective affiliates is party without the
prior written consent of such Lender or such Affiliate except to the extent
required to do so under applicable Requirements of Law and then, only after
consulting with such Lender or such Affiliate.

 

75



--------------------------------------------------------------------------------

(e) Distribution of Materials to Lenders. The Credit Parties acknowledge and
agree that the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, Agent, and made available, to the Lenders by posting such
Borrower Materials on an E-System. The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent and the Lenders shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of U.S. federal and state securities laws. The Credit Parties further
represent, warrant, acknowledge and agree that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Agent, such Lender or any of their respective Affiliates to or
for the credit or the account of the Borrower or any other Credit Party against
any Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. No Lender shall exercise any such right
of setoff without the prior consent of Agent or Required Lenders. Each of Agent
and each Lender agrees promptly to notify the Borrower and Agent after any such
setoff and application made by such Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights under this Section 9.11 are in addition to
any other rights and remedies (including other rights of setoff) that Agent, the
Lenders, their Affiliates and the other Secured Parties, may have.

 

76



--------------------------------------------------------------------------------

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (i) if such payment is rescinded or otherwise recovered from such
Lender in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender without interest and (ii) such
Lender shall, to the fullest extent permitted by applicable Requirements of Law,
be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation.

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions . The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

 

77



--------------------------------------------------------------------------------

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, Agent, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

78



--------------------------------------------------------------------------------

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS
OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT OR SUCH
TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE
REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT
NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

79



--------------------------------------------------------------------------------

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Article VIII (Agent) and Article X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender (other than Agent, an
Affiliate of Agent or an Affiliate or Approved Fund of Cerberus Capital
Management, L.P.) (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent, an Affiliate of Agent or an Affiliate or Approved Fund of
Cerberus Capital Management, L.P.) to consent to a requested amendment, waiver
or modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrower may, at its option, notify Agent and such
Affected Lender (or such non-consenting Lender) of the Borrower’s intention to
obtain, at the Borrower’s expense, a replacement Lender (“Replacement Lender”)
for such Affected Lender (or such non-consenting Lender), which Replacement
Lender shall be reasonably satisfactory to Agent. In the event the Borrower
obtains a Replacement Lender within forty-five (45) days following notice of its
intention to do so, the Affected Lender (or such non-consenting Lender) shall
sell and assign its portion of the Term Loan and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrower shall be entitled (but not obligated) to execute such an Assignment
on behalf of such replaced Lender, and any such Assignment so executed by the
Borrower, the Replacement Lender and Agent, shall be effective for purposes of
this Section 9.22 and Section 9.9. Upon any such assignment and payment and
compliance with the other provisions of Section 9.9, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several.

 

80



--------------------------------------------------------------------------------

9.24 Creditor-Debtor Relationship. The relationship between Agent and each
Lender, on the one hand, and the Credit Parties, on the other hand, is solely
that of creditor and debtor. No Secured Party has any fiduciary relationship or
duty to any Credit Party arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the other Loan Documents shall be
taken in concert and at the direction or with the consent of Required Lenders.

9.26 Credit Parties’ Acknowledgement of Matters Regarding the Revolving
Borrowing Base and the Inventory Sale Reserve. Each of the Credit Parties
acknowledges and agrees that, for purposes of determining the Inventory Sale
Reserve under the ABL Credit Agreement, the Agent may provide written direction
to the ABL Agent regarding the imposition thereof and shall be entitled to
provide an Inventory Sale Reserve Correction Notice in accordance with the terms
of Section 9.26 of the ABL Credit Agreement as in effect on the date hereof.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made without deduction or
withholding for all Taxes imposed by any Governmental Authority, except as
required by any Requirement of Law.

(b) If any Taxes shall be required by any Requirement of Law (as determined in
the good faith discretion of any Credit Party or Agent) to be deducted or
withheld from any amount payable under any Loan Document to any Recipient (i) if
such Tax is an Indemnified Tax, such amount shall be increased as necessary to
ensure that, after all required deductions for Taxes are made (including
deductions applicable to any increases to any amount under this Section 10.1),
such Recipient receives the amount it would have received had no such deductions
been made, (ii) the relevant Credit Party shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) as soon as practicable after such payment is made, the relevant
Credit Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.

 

81



--------------------------------------------------------------------------------

(c) In addition, the Borrower agrees to pay, and authorizes Agent to pay any
Other Taxes. As soon as practicable after the date of any payment of Other Taxes
by any Credit Party, the Borrower shall furnish to Agent, at its address
referred to in Section 9.2, the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment reasonably satisfactory
to Agent.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Recipient for all Indemnified Taxes
(including any Indemnified Taxes imposed by any jurisdiction on amounts payable
under this Section 10.1) paid by such Recipient and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally asserted. A certificate of the Recipient (or of Agent
on behalf of such Recipient) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to the Borrower
with copy to Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f) Any Lender that is entitled to an exemption from withholding Tax or is
subject to such withholding Tax at a reduced rate under an applicable tax
treaty, shall deliver to the Borrower and the Agent, at the time or times
requested by the Borrower or the Agent, such properly completed and executed
documentation requested by the Borrower or the Agent as will permit payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Requirements of Law or requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing:

(i) Each Non-U.S. Lender Party that, at any of the following times, is entitled
to an exemption from United States withholding Tax or is subject to such
withholding Tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) (i) Forms W-8ECI (claiming exemption from U.S. withholding
Tax because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming

 

82



--------------------------------------------------------------------------------

exemption from, or a reduction of, U.S. withholding Tax under an income tax
treaty) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, or (ii) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding Tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Agent and Borrower that such Non-U.S. Lender Party is
not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (B) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Lender are not subject to withholding tax or are subject to such tax
at a rate reduced by an applicable tax treaty, the Credit Parties and Agent
shall withhold amounts required to be withheld by applicable Requirements of Law
from such payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(iv) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender Party
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Agent and Borrower any documentation under any
Requirement of Law or reasonably requested by Agent or Borrower sufficient for
Agent or Borrower to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements. or to
determine the amount to deduct or withhold from such payment. Solely for
purposes of this paragraph (iv), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

83



--------------------------------------------------------------------------------

(v) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.1 (including by the payment of additional amounts
pursuant to this Section 10.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (v) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (v), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (v) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the next Interest Payment Date if such Lender may lawfully
continue to maintain such LIBOR Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Rate Loans, together
with any amounts required to be paid in connection therewith pursuant to
Section 10.4.

 

84



--------------------------------------------------------------------------------

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all portions of the Term Loan which would otherwise be made by any
such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender shall determine that, due to either (i) the introduction of,
or any change in, or in the interpretation of, any Requirement of Law or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the date hereof, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans, other than as a result of Taxes (other than
Indemnified Taxes), then the Borrower shall be liable for, and shall from time
to time, within thirty (30) days of demand therefor by such Lender (with a copy
of such demand to Agent), pay to Agent for the account of such Lender,
additional amounts as are sufficient to compensate such Lender for such
increased costs; provided, that the Borrower shall not be required to compensate
any Lender pursuant to this subsection 10.3(a) for any increased costs incurred
more than 180 days prior to the date that such Lender notifies the Borrower, in
writing of the increased costs and of such Lender’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Commitment(s), loans, credits or
obligations under this Agreement, then, within thirty (30) days of demand of
such Lender (with a copy to Agent), the Borrower shall pay to such Lender, from
time to time as specified by such Lender, additional amounts sufficient

 

85



--------------------------------------------------------------------------------

to compensate such Lender (or the entity controlling the Lender) for such
increase; provided, that the Borrower shall not be required to compensate any
Lender pursuant to this subsection 10.3(b) for any amounts incurred more than
180 days prior to the date that such Lender notifies the Borrower, in writing of
the amounts and of such Lender’s intention to claim compensation thereof;
provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in a Requirement of Law under subsection 10.3(a) above and/or a change in a
Capital Adequacy Regulation under subsection 10.3(b) above, as applicable,
regardless of the date enacted, adopted or issued.

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof); or

(b) the failure of the Borrower to make any prepayment after it has given a
notice in accordance with Section 1.7;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
LIBOR with respect to a proposed LIBOR Rate Loan or that LIBOR applicable
pursuant to subsection 1.3(a) with respect to a proposed LIBOR Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding or
maintaining such portion of the Term

 

86



--------------------------------------------------------------------------------

Loan, Agent will forthwith give notice of such determination to the Borrower and
each Lender and all LIBOR Rate Loans shall be promptly converted to Base Rate
Loans. Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Loans hereunder shall be suspended until Agent revokes such notice in writing.

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such portion of
the Term Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such portion of the Term Loan provided the
Borrower shall have received at least fifteen (15) days’ prior written notice
(with a copy to Agent) of such additional interest from the Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be payable fifteen (15) days from receipt
of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Affected Lender”      9.22 “Agent Report”      8.5(c) “Aggregate Excess Funding
Amount”      1.11(e) “Agreement”      Preamble “Borrower”      Preamble
“Borrower Materials”      9.10(e) “Blocked Account”      4.11(b) “Blocked
Account Agreement”      4.11(b) “Cerberus Entity”      9.9 “Credit Card
Notification”      4.11(a) “dispositions”      5.2 “Event of Default”      7.1
“Excluded DDAs”      4.11(e) “Fee Letter”      1.9(a) “Immaterial Subsidiary”  
   4.13(b) “Indemnified Matters”      9.6 “Indemnitees”      9.6

 

87



--------------------------------------------------------------------------------

“Intercompany Note”      5.4(b) “Investments”      5.4 “Lender”      Preamble
“Maximum Lawful Rate”      1.3(d) “MNPI”      9.10(a) “OFAC”      3.28 “Other
Lender”      1.11(e) “Participant Register”      9.9(f) “Permitted Indebtedness”
     5.5 “Permitted Investments”      5.4 “Permitted Liens”      5.1
“Preliminary Borrowing Base Report”      4.2(d) “Projections”      4.2(g)
“Protective Advances”      1.1(a) “Register”      1.4(b) “Replacement Lender”  
   9.22 “Residual Account Blocked Account Agreement”      4.11(i) “Residual
Account Deposit Account”      4.11(i) “Restricted Payments”      5.11 “Sale”  
   9.9(b) “Salus”      Preamble “SDN List”      3.28 “Settlement Date”     
1.11(b) “Tax Returns”      3.10 “Term Loan”      1.1(a) “Term Loan Commitment”  
   1.1(a) “Salus Entity”      9.9

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“6.75% Notes” means the Borrower’s 6.75% Senior Unsecured Notes due 2019 issued
pursuant to the 6.75% Notes Indenture.

“6.75% Notes Indenture” means that certain Indenture, dated as of May 3, 2011,
among the Borrower, the guarantors named therein and Wells Fargo Bank, N.A., as
trustee, as amended or supplemented from time to time.

“ABL Agent” has the meaning set forth in the Intercreditor Agreement.

“ABL Credit Agreement” means that certain Credit Agreement, dated as of the
Closing Date, among the Credit Parties, the lenders from time to time party
thereto and the ABL Agent, as amended, modified, supplemented or restated from
time to time in accordance with the terms of the Intercreditor Agreement.

“ABL Loan Documents” has the meaning set forth in the Intercreditor Agreement.

 

88



--------------------------------------------------------------------------------

“ABL Obligations” means the “Obligations” as defined in the ABL Credit Agreement
as in effect on the Closing Date.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABL Term Loan” means the term loan made pursuant to the ABL Credit Agreement in
the initial principal amount of $50,000,000.

“ABL Term Loan Borrowing Base” has the meaning set forth in the ABL Credit
Agreement as in effect on the Closing Date.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquired EBITDA” means, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of such Person or business so acquired (determined using
such definitions as if references to the Borrower and its Subsidiaries therein
were to such Person or business), all as determined on a Consolidated basis in a
manner consistent with GAAP.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person that results in a transaction described in
clauses (a) or (b) above.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of (a) solely for purposes of Section 5.6, the power to
vote, or the beneficial ownership of, ten percent (10%) or more of the voting
Stock of such Person (either directly or through the ownership of Stock
Equivalents) or (b) the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

89



--------------------------------------------------------------------------------

“Agent” means Salus in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Agent’s Account” means the account of Agent, as set forth on Agent’s signature
page hereto or as otherwise notified in writing to the Borrower by Agent.

“Aggregate Revolving Loan Commitment” has the meaning set forth in the ABL
Credit Agreement.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $250,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.

“Applicable Margin” means (x) if a Base Rate Loan, ten percent (10.00%) per
annum and (y) if a LIBOR Rate Loan, eleven percent (11.00%) per annum.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a).

“Attorney Costs” means and includes all reasonable and documented (in summary
form) fees and disbursements of any law firm or other external counsel.

“Availability” has the meaning set forth in the ABL Credit Agreement as in
effect on the Closing Date.

“Bank Product” has the meaning set forth in the ABL Credit Agreement.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an interest period of one month determined two (2) Business Days prior to such

 

90



--------------------------------------------------------------------------------

day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an interest period of one month.

“Base Rate Loan” means a portion of the Term Loan that bears interest based on
the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which funds of any of the Credit Parties from one or more DDAs are
deposited and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.

“Borrowing” means a borrowing hereunder consisting of the Term Loan made to or
for the benefit of the Borrower on the same day by the Lenders pursuant to
Article I.

“Borrowing Base Certificate” has the meaning set forth in the ABL Credit
Agreement.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion or payment of any LIBOR Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Expenditures” means, with respect to the Credit Parties and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations); provided, that
the term “Capital Expenditures” shall not include:

(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent of the amount financed from
(i) insurance proceeds or compensation awards paid on account of any damage to,
destruction of or other casualty or loss involving any property or asset or
(ii) proceeds from any seizure, condemnation, confiscation or taking under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset;

 

91



--------------------------------------------------------------------------------

(b) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time;

(c) expenditures that constitute any part of rental expenses of the Borrower and
its Subsidiaries during such period under operating leases for real or personal
property;

(d) expenditures that are accounted for as capital expenditures by the Borrower
and its Subsidiaries and that actually are paid for by a Person other than the
Borrower or any Subsidiary and for which neither the Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period, it being understood, however, that only the amount
of expenditures actually provided or incurred by the Borrower or any Subsidiary
in such period and not the amount required to be provided or incurred in any
future period shall constitute “Capital Expenditures” in the applicable period);

(e) Investments consisting of Permitted Acquisitions that would otherwise
constitute a Capital Expenditure; or

(f) any non-cash capitalized interest and non-cash internal costs reflected as
additions to property, plant or equipment in the Consolidated balance sheet of
the Borrower and its Subsidiaries for such period.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Dominion Event” means any of (a) the occurrence and continuance of any
Event of Default or (b) the failure of the Borrower to maintain Availability at
least equal to fifteen percent (15%) of the Revolving Borrowing Base. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (x) so long as such Event of Default is continuing or has not
been waived, and/or (y) if the Cash Dominion Event arises as a result of the
Borrower’s failure to achieve Availability as required under clause (b) above,
until Availability has exceeded the amount required by clause (b) above for
forty-five (45) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Cash Dominion Event may not be so cured on more than one time in any twelve
month period.

 

92



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

93



--------------------------------------------------------------------------------

(c) a “Change in Control” occurs under and as defined in the ABL Loan Documents.

“Citi Private Label Credit Card” means a credit card subject to that certain
Amended and Restated Merchant Services Agreement by and between RadioShack
Corporation and Citibank (South Dakota), N.A., as successor to Citibank (USA),
N.A., as successor in interest to Hurley State Bank, dated as of July 1, 2000,
as amended, and any successor arrangement with a financial institution (that is
not an Affiliate of the Borrower or any Subsidiary of the Borrower) reasonably
acceptable to Agent.

“Closing Date” means December 10, 2013.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party or any other Person who has
granted a Lien to Agent, in or upon which a Lien is granted or purported to be
granted or now or hereafter exists in favor of any Lender or Agent for the
benefit of Agent, Lenders and other Secured Parties, whether under this
Agreement or under any other documents executed by any such Persons and
delivered to Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Inventory, including, without limitation, any warehouseman and
(b) a landlord of Real Estate leased by any Credit Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(i) acknowledges the Agent’s Lien on the Inventory, (ii) releases or
subordinates such Person’s Liens in the Inventory held by such Person or located
on such Real Estate, (iii) agrees to furnish the Agent with access to the
Inventory in such Person’s possession or on the Real Estate for the purposes of
conducting a Liquidation, and (iv) makes such other agreements with the Agent as
the Agent may reasonably require.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Collateral Access Agreement, each Control Agreement and all
other security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guaranties and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party or any other Person pledging or
granting a lien on Collateral or guarantying the payment and performance of the
Obligations, and any Lender or Agent for the benefit of Agent, the Lenders and
other Secured Parties now or hereafter delivered to the Lenders or Agent
pursuant to or in connection with the transactions contemplated hereby, and all
financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of any Lender or Agent for the benefit of Agent, the Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

 

94



--------------------------------------------------------------------------------

“Commitment” means, for each Lender, the sum of its Term Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Term Loan Commitment, divided by the Aggregate Term Loan
Commitment; provided that after the Term Loan has been funded, Commitment
Percentages shall be determined for the Term Loan by reference to the
outstanding principal balance thereof as of any date of determination rather
than the Commitments therefor; provided, further, that following acceleration of
the Term Loan, such term means, as to any Lender, the percentage equivalent of
the principal amount of the Term Loan held by such Lender, divided by the
aggregate principal amount of the Term Loan held by all Lenders.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without duplication
of either (x) any item described in any other clause below, or (y) any item
excluded in the calculation of Consolidated Net Income) (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) (A) non-cash
stock compensation expenses, (B) non-cash charges comprising losses on
non-ordinary course asset sales, disposals or abandonments and losses from
investments recorded using the equity method, and (C) other non-recurring
expenses or losses reducing such Consolidated Net Income which do not represent
a cash item in such period (provided, that if any such non-cash charges,
expenses or losses referred to in subclauses (A) through (C) of this clause
(iv) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent), (v) any restructuring or
similar expenses or charges (including expenses or charges associated with store
closures, termination of contracts and kiosk arrangements and severance) in an
amount not to exceed (A) $50,000,000 during any four fiscal quarter period
ending during the Borrower’s Fiscal Year ending on or closest to December 31,
2014, (B) $25,000,000 during any four fiscal quarter period ending during the
Borrower’s Fiscal Year ending on or closest to December 31, 2015 and
(C) $10,000,000 during any four fiscal quarter period ending thereafter, and
(vi) non-recurring and customary financing fees and commissions, debt discounts,
prepayment premiums, debt issuance costs and other similar fees, costs and
expenses related to any incurrence or repayment of Indebtedness, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits and (ii) non-cash gains
increasing Consolidated Net Income (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period), all
as determined on a Consolidated basis in accordance with GAAP; provided, that:

 

95



--------------------------------------------------------------------------------

(x) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency transaction gains and losses
(including the net loss or gain resulting from Rate Contracts for currency
exchange risk);

(y) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by any Credit Party during such
period (but not the Acquired EBITDA of any related Person or business or any
Acquired EBITDA attributable to any assets or property, in each case to the
extent not so acquired) to the extent not subsequently sold, transferred,
abandoned or otherwise disposed by such Credit Party, based on the actual
Acquired EBITDA of such acquired entity or business for such period (including
the portion thereof occurring prior to such acquisition or conversion); and

(z) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations by a Credit Party
during such period based on the actual Disposed EBITDA of such sold entity or
business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition or conversion).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for any period, the ratio of (a) (i) Consolidated EBITDA
for such period minus (ii) the sum of (A) Capital Expenditures paid in cash
during such period (other than any Capital Expenditures financed with the
proceeds of Indebtedness) plus (B) the aggregate amount of federal, state, local
and foreign income taxes paid in cash during such period to (b) the sum of
(i) Debt Service Charges paid in cash during such period plus (ii) Restricted
Payments constituting dividends paid in cash during such period pursuant to
subsection 5.11(c).

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period (calculated net of cash
interest income for such period), (a) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) all interest paid or payable with respect to discontinued
operations, (c) the portion of rent expense under Capital Leases that is treated
as interest in accordance with GAAP, and (d) any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk; provided, that Consolidated Interest Expense shall in no event be an
amount less than zero (0).

 

96



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to the Borrower for any period,
the aggregate of the net income (loss) of the Borrower and its Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided, that Consolidated Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary that is not a Credit Party during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Requirement of Law
applicable to such Subsidiary during such period, except that the Borrower’s
equity in any net loss of any such Subsidiary for such period shall be included
in determining Consolidated Net Income and (c) any income (or loss) for such
period of any Person if such Person is not a Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or if lower, the stated maximum amount for which such Person
may be liable or, if not a fixed and determined amount, the maximum amount so
guarantied or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to Agent.

 

97



--------------------------------------------------------------------------------

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Cost” means the cost of Credit Parties’ Inventory determined according to the
accounting policies used in the preparation of Borrower’s audited financial
statements; provided that, in all events, such determination is consistent with
the determination of Cost used by the appraiser in the most recent appraisal to
determine Net Orderly Liquidation Value.

“Credit Parties” means the Borrower and each other Person (i) which executes a
guaranty of the Obligations or (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations.

“DDAs” means any checking or other demand deposit account maintained by the
Credit Parties. All funds in such DDAs shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agent or the Lenders shall have no
duty to inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments made or required to be
made (other than any principal payments required to be made at maturity and
after giving effect to optional redemptions or prepayments) on account of
Indebtedness for borrowed money (including, without limitation, obligations with
respect to Capital Leases) for such period, in each case determined in
accordance with GAAP.

“Dealer Store” means any retail store located in the United States, Puerto Rico
or the U.S. Virgin Islands (which includes any real property, Fixtures,
Equipment, Inventory and other property related thereto), operated or to be
operated, by any Person party to a dealer agreement with a Credit Party,
including those retail stores listed on Schedule 1.1(c) (as such Schedule may be
updated from time to time), along with the contact information for such Person.

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

“Disposed EBITDA” means, with respect to any sold entity or business for any
period, the amount for such period of Consolidated EBITDA of such sold entity or
business (determined as if references to the Borrower and its Subsidiaries in
the definition of the term “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such sold entity or business), all
as determined on a Consolidated basis for such sold entity or business in a
manner consistent with GAAP.

 

98



--------------------------------------------------------------------------------

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), (b), (c), (h) and (i) and (b) the sale or transfer by the
Borrower or any Subsidiary of the Borrower of any Stock or Stock Equivalent
issued by any Subsidiary of the Borrower and held by such transferor Person.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means each Subsidiary that is organized under the laws of
the United States, any state, territory or district thereof or any other
jurisdiction within the United States.

“Drawn” has the meaning set forth in the ABL Credit Agreement.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources, and
including public notification requirements and environmental transfer of
ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) Tandy Life
Insurance, (c) such Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary and (d) any Foreign Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

99



--------------------------------------------------------------------------------

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Tax” means with respect to any Recipient (a) Taxes imposed on or
measured by net income (however denominated), branch profits Taxes, and
franchise Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes;
(b) withholding Taxes to the extent that the obligation to withhold amounts
existed on the date that such Person became a “Recipient” under this Agreement
or designates a new Lending Office, except in each case to the extent such
Person is a direct or indirect assignee (other than pursuant to Section 9.22) of
any other Recipient that was entitled, at the time the assignment to such Person
became effective, to receive additional amounts under Section 10.1(b); (c) Taxes
attributable to the failure by such Recipient to comply with Section 10.1(f),
and (d) any United States federal withholding Taxes imposed under FATCA.

 

100



--------------------------------------------------------------------------------

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Fair Market Value” means, with respect to any real property, as of the date of
determination, the fee simple “go-dark” value or equivalent value for vacant
premises, which shall be based upon an appraisal conducted in accordance with
Section 4.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Determination” means, with respect to any Tax Proceeding, (a) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
decision, judgment, decree or other order has become final and not subject to
further appeal, (b) a closing agreement (whether or not entered into under
Section 7121 of the Code) or any

 

101



--------------------------------------------------------------------------------

other binding settlement agreement (whether or not with the IRS) entered into in
connection with such Tax Proceeding, (c) the completion of the highest level of
administrative proceedings if a judicial contest is not or is no longer
available, or (d) any other final disposition, including by reason of the
expiration of the applicable statute of limitations or any other event that the
relevant parties to such Tax Proceeding agree in writing is a final and
irrevocable determination of the liability at issue.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

“Fiscal Month” means any of the monthly accounting periods of the Credit
Parties, ending on the last day of such monthly account period for such month,
of each year.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year
(or such other dates as provided by the Borrower to the Agent in accordance with
subsection 4.3(q)) (it being understood that the Credit Parties may change their
quarterly accounting periods so that each Fiscal Year ends on the Saturday
closest to the last day of January and so that there are corresponding changes
to their Fiscal Quarters upon notice to the Agent pursuant to subsection 4.3(q)
without additional consent of the Lenders or the Agent).

“Fiscal Year” means any of the annual accounting period of the Credit Parties
ending on December 31 of each year or such other dates as provided by the
Borrower to the Agent in accordance with subsection 4.3(q) (it being understood
that the Credit Parties may change their annual accounting period so that it
ends on the Saturday closest to the last day of January upon notice to the Agent
pursuant to subsection 4.3(q) without additional consent of the Lenders or the
Agent).

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Term Loan and any prior liens on the Real Estate up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by Agent, with deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code
or any other Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary all or substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries.

 

102



--------------------------------------------------------------------------------

“Franchise Store” means any retail store located in the United States, Puerto
Rico or the U.S. Virgin Islands (which includes any real property, Fixtures,
Equipment, Inventory and other property related thereto), operated, or to be
operated, by a Person party to a franchise agreement with a Credit Party,
including those retail stores listed on Schedule 1.1(d) (as such Schedule may be
updated from time to time), along with the contact information for such Person.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in subsection 3.11(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to the Required Lenders and the Borrower, made by the Credit Parties
in favor of Agent, for the benefit of the Secured Parties, as the same may be
amended, restated and/or modified from time to time.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or

 

103



--------------------------------------------------------------------------------

incurred as financing, in either case with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, off-balance sheet loan or similar off
balance sheet financing product; (h) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value any of its
own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a direct or
indirect parent entity thereof) prior to the date that is 180 days after the
Maturity Date, valued at, in the case of redeemable preferred Stock, the greater
of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends; (i) all indebtedness
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, but limited to the fair market
value of Property secured and the amount of indebtedness secured; and (j) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets, IP Licenses and all
intellectual property rights in computer software and computer software products
(including source codes, object codes, data and related documentation).

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, between the Agent and the ABL Agent and acknowledged by the
Credit Parties, as amended, modified, supplemented or restated from time to time
in accordance with the terms thereof.

“Interest Payment Date” means the first day after the end of each month.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names and associated URL addresses.

 

104



--------------------------------------------------------------------------------

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“Inventory Sale Reserve” means the “SCP Inventory Sale Reserve” as defined in
the ABL Credit Agreement as in effect on the date hereof.

“Inventory Sale Reserve Correction Notice” means the “Inventory Sale Reserve
Correction Notice” as defined in the ABL Credit Agreement as in effect on the
date hereof.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue”, “Issued” and “Issuance” shall have the meanings set forth in the ABL
Credit Agreement.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of any Requirement of Law over the Lien of the Agent in
any of the Collateral, including, without limitation, the states of
Pennsylvania, Virginia and Washington.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” has the meaning set forth in the ABL Credit Agreement.

 

105



--------------------------------------------------------------------------------

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

“LIBOR” means, as of any date of determination, the greater of (a) 0.50% per
annum, and (b) the rate per annum for LIBOR as published by www.bankrate.com (or
other commercially available source providing quotations of LIBOR as designated
by Agent from time to time) for an interest period of thirty (30) days. If such
rate is not available at such time for any reason, then “LIBOR” shall be the
rate per annum determined by Agent to be the rate at which deposits in Dollars
in the approximate outstanding amount of the Term Loan would be offered to major
banks in the London interbank eurodollar market in which Salus participates for
an interest period of thirty (30) days.

“LIBOR Rate Loan” means a portion of the Term Loan that bears interest based on
LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever (including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and any Requirement of Law as a
creditor of the Credit Parties, including (after the occurrence and during the
continuance of an Event of Default) the conduct by any or all of the Credit
Parties, acting with the consent of the Required Lenders, of any public, private
or “Going-Out-Of-Business Sale” or other disposition of Collateral for the
purpose of liquidating the Collateral. Derivatives of the word “Liquidation”
(such as “Liquidate”) are used with like meaning in this Agreement.

“Loan Account” means an account maintained by the Agent on its books in the name
of the Borrower which will reflect (i) the Term Loan and other advances made by
the Lenders to the Borrower or for the Borrower’s account, (ii) all fees and
interest that have become payable as herein set forth, and (iii) any and all
other monetary Obligations that have become payable. The Loan Account will be
credited with all amounts received by the Agent from the Borrower or from other
Persons for the Borrower’s account, including all amounts received in the
Agent’s Account from the Blocked Account Banks, and the amounts so credited
shall be applied as set forth in and to the extent required by Sections 1.8 and
1.10(c), as applicable. After the end of each calendar month, the Agent

 

106



--------------------------------------------------------------------------------

shall send to the Borrower a statement accounting for the charges (including
interest), loans, advances and other transactions occurring among and between
the Agent, the Lenders and the Borrower during such calendar month. The monthly
statements, absent manifest error, shall be deemed presumptively correct.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Intercreditor Agreement, the Residual Account Side Letter and all
documents delivered to Agent and/or any Lender in connection with any of the
foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse change in any of (a) the
condition (financial or otherwise) or business, performance, operations or
Property of the Credit Parties and their Subsidiaries taken as a whole; (b) the
ability of any Credit Party, any Subsidiary of any Credit Party or any other
Person (other than Agent or Lenders) to perform its obligations under any Loan
Document; or (c) the validity or enforceability of any Loan Document or the
rights and remedies of Agent, the Lenders and the other Secured Parties under
any Loan Document.

“Material Contract” means any contract or agreement, the loss of the benefits
under which could reasonably be expected to result in a Material Adverse Effect.

“Maturity Date” means December 10, 2018.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2012, that mandates the
purchase of flood insurance to cover real property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a federal insurance program.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory, which
could be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Agent by an appraiser reasonably acceptable to the Required
Lenders; provided that the Agent shall use commercially reasonable efforts to
cause any such independent appraiser to include wireless commissions associated
with the sale of cell phones in its determination of such net orderly
liquidation value.

 

107



--------------------------------------------------------------------------------

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs and expenses relating to such Disposition
excluding amounts payable to the Borrower or any Affiliate of the Borrower,
(ii) sale, use or other taxes paid or payable as a result thereof, and
(iii) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a Lien on the asset which is
the subject of such Disposition and (b) in the event of an Event of Loss,
(i) all of the costs and expenses reasonably incurred in connection with the
collection of such proceeds, award or other payments, and (ii) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments.

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the Cost of Inventory, expressed as a percentage. The NOLV
Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-U.S. Lender Party” means each of Agent, each Lender, each SPV and each
participant, in each case that is not a United States person as defined in
Section 7701(a)(30) of the Code.

“Note” means any Term Note and “Notes” means all such Notes.

“Obligations” means the Term Loan, Protective Advances and other Indebtedness,
advances, debts, liabilities, obligations, covenants and duties owing by any
Credit Party to any Lender, Agent or any other Person required to be
indemnified, that arises under any Loan Document, whether or not for the payment
of money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice or normal retail business practices and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating

 

108



--------------------------------------------------------------------------------

agreement and articles or certificate of formation or (d) any other document
setting forth the manner of election or duties of the officers, directors,
managers or other similar persons, or the designation, amount or relative
rights, limitations and preference of the Stock of a Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 9.22).

“Overadvance” has the meaning set forth in the ABL Credit Agreement.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Default or Event of Default then exists or would
arise as a result of the entering into such transaction or the making of such
payment, (b) the Pro Forma Availability Condition shall have been satisfied
after giving effect to such Specified Payment, and (c) after giving effect to
such Specified Payment, the Consolidated Fixed Charge Coverage Ratio, on a Pro
Forma Basis for the four Fiscal Quarters most recently preceding such
transaction or payment (provided that, if any such transaction or payment is to
be consummated within thirty (30) days after the end of any Fiscal Quarter, such
calculation shall be made with respect to the four Fiscal Quarters most recently
preceding such transaction or payment for which financial statements have been
required to be delivered pursuant to subsections 4.1(a) and (b)), is equal to or
greater than 1.00:1.00. In accordance with subsection 4.2(n), at least five
(5) Business Days prior to the making of any Specified Payment, the Credit
Parties shall deliver to the Agent evidence reasonably satisfactory to the Agent
and Required Lenders that the conditions contained in clauses (b) and (c) have
been satisfied.

 

109



--------------------------------------------------------------------------------

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets of a Target, which assets are located in the
United States or (ii) a Credit Party of 100% of the Stock and Stock Equivalents
of a Target organized under the laws of any State in the United States or the
District of Columbia, in each case, to the extent that each of the following
conditions shall have been satisfied:

(a) [Reserved];

(b) the Borrower shall have notified Agent and Lenders of such proposed
Acquisition at least fifteen (15) days prior to the consummation thereof and
furnished to Agent and Lenders at least five (5) days prior to the consummation
thereof (1) an executed term sheet and/or letter of intent (setting forth in
reasonable detail the terms and conditions of such Acquisition) (if any) or
summary of the transaction and, at the request of Agent, such other information
and documents that Agent may request, including, without limitation, executed
counterparts of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith, (2) pro forma financial statements of
Borrower and its Subsidiaries after giving effect to the consummation of such
Acquisition and (3) copies of such other agreements, instruments and other
documents as Agent reasonably shall request;

(c) the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrower or any of its Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) the Borrower shall have satisfied the Payment Conditions;

(f) the Target has Pro Forma EBITDA, subject to pro forma adjustments acceptable
to Agent, for the most recent four quarters prior to the acquisition date for
which financial statements are available, greater than zero; and

 

110



--------------------------------------------------------------------------------

(g) the total consideration paid or payable (including without limitation, all
transaction costs, Indebtedness incurred, assumed and/or reflected on a
consolidated balance sheet of the Credit Parties and their Subsidiaries after
giving effect to such Acquisition and the maximum amount of all deferred
payments (including earnouts)) for all such Acquisitions shall not exceed
$10,000,000 in the aggregate.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable judgment.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness that (a) has an aggregate outstanding principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount of the Indebtedness being refinanced or extended, except by an amount
equal to unpaid accrued interest and premium thereon and fees and expenses
reasonably incurred in connection therewith and by an amount equal to any
existing commitments unutilized thereunder, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended and (f) is otherwise on terms
no less favorable to the Credit Parties and their Subsidiaries, taken as a
whole, than those of the Indebtedness being refinanced or extended.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.

“Prior Lender” means each lender and agent party to any agreement governing
Prior Indebtedness.

“Pro Forma Availability” means, for any date of calculation, Availability as of
the date of any Specified Payment and the projected Availability at the end of
each Fiscal Month during the immediately succeeding six (6) Fiscal Month period.

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any Specified Payment, the Pro Forma Availability following, and
after giving effect to, such Specified Payment, shall be equal to or greater
than thirty percent (30%) of the Revolving Borrowing Base.

 

111



--------------------------------------------------------------------------------

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
connection with determining compliance with any test or covenant hereunder,
calculating such test or covenant as if all Specified Transactions and all of
the following transactions in connection with such Specified Transaction
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction
shall be (i) excluded, in the case of a Disposition of all or substantially all
common capital Stock in or assets of any Subsidiary of the Borrower or any
division, business unit, line of business or facility used for operations of the
Borrower or any of its Subsidiaries, and (ii) included, in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, (b) any retirement of Indebtedness of the Borrower or its
Subsidiaries, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Forma EBITDA” means, with respect to any Target, Consolidated EBITDA for
such Target for the most recent twelve (12) Fiscal Month period for which
financial statements are available at the time of determination thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any, which are expected to be realized, in each case calculated by the
Borrower and approved by Agent and Required Lenders.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Recipient” means Agent or any Lender, as applicable.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

112



--------------------------------------------------------------------------------

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rent Reserves” has the meaning set forth in the ABL Credit Agreement.

“Required Lenders” means at any time Lenders then holding more than fifty
percent (50%) of the sum of the aggregate unpaid principal amount of the Term
Loan then outstanding.

“Requirement of Law” means with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

“Reserves” has the meaning set forth in the ABL Credit Agreement.

“Residual Account Side Letter” shall mean that certain side letter agreement,
dated as of the date hereof, entitled “Residual Account Side Letter” by and
among the Agent, the ABL Agent and the Borrower.

“Residual Accounts” has the meaning set forth in the Residual Account Side
Letter.

“Residual Agreement” has the meaning set forth in the Residual Account Side
Letter.

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with Availability covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

“Revolving Borrowing Base” has the meaning set forth in the ABL Credit Agreement
as in effect on the Closing Date.

“SCP Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

113



--------------------------------------------------------------------------------

“Secured Parties” means Agent, each Lender, each other Indemnitee and each other
holder of any Obligation of a Credit Party; provided, that, such parties are
sometimes referred to herein individually as a “Secured Party”.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Payment” means any Permitted Acquisition or Permitted Investment, in
each case, where such event is subject to satisfaction of the Payment Conditions
or any component thereof, pursuant to the terms of this Agreement.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the common capital Stock in or assets
of any Subsidiary of the Borrower or any division, business unit, line of
business or facility used for the operations of the Borrower or any of its
Subsidiaries, incurrence or repayment of Indebtedness, the making of any
Restricted Payment, or any asset classified as discontinued operations by the
Borrower or any Subsidiary that by the terms of this Agreement requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be tested on a “Pro Forma Basis.”

“Specified Wireless Provider” means each of Sprint Nextel Corporation (and/or
Sprint Solutions Inc.), AT&T Inc. (and/or AT&T Mobility LLC), Cellco Partnership
d/b/a Verizon Wireless and other service providers (both postpaid and no
contract prepaid providers) in the wireless telephone industry reasonably
approved by the Required Lenders.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

114



--------------------------------------------------------------------------------

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto), operated, or to be
operated, by any Credit Party.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to
Required Lenders including, without limitation, Indebtedness incurred in
connection with Permitted Acquisitions.

“Subordinated Indebtedness Documents” means any note agreement, note purchase
agreement, credit agreement, notes or other agreements, certificates and
documents related to Subordinated Indebtedness.

“Subordination Agreement” means any Subordination Agreement by and among Agent,
the Credit Parties and any holders of Subordinated Indebtedness, in form and
substance satisfactory to the Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
Consolidated, combined or unitary tax returns.

“Tax Proceeding” means any audit, examination, investigation, action, suit,
claim, assessment, appeal, or other administrative or judicial proceeding
relating to Taxes of any Tax Affiliate.

 

115



--------------------------------------------------------------------------------

“Taxing Authority” means the IRS or any other Governmental Authority responsible
for the imposition, administration or collection of any Taxes.

“Term Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loan made to the Borrower by
such Lender or its predecessor(s).

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Total Liquidity” means the sum of (a) Availability plus (b) cash of the Credit
Parties reflected in their most recent financial statements.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of Agent, each Lender, each SPV and each
participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

“Wireless Carrier Contract” means any contract between a Credit Party and a
Specified Wireless Provider.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

 

116



--------------------------------------------------------------------------------

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of Agent, but in no
event later than the first day of the second month or quarter, as applicable,
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.

 

117



--------------------------------------------------------------------------------

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V unless the Borrower, Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
shall be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party. Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: RADIOSHACK CORPORATION By:  

/s/ Holly F. Etlin

Name:   Holly F. Etlin Title:   Interim Chief Financial Officer Address for
notices: [Address deleted.]

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT PARTIES: ITC SERVICES, INC. RADIOSHACK GLOBAL SOURCING CORPORATION
RADIOSHACK GLOBAL SOURCING, INC. TANDY FINANCE CORPORATION TANDY INTERNATIONAL
CORPORATION TANDY HOLDINGS, INC. By: /s/ Robert C.
Donohoo                                                      Name: Robert C.
Donohoo Title: President and Secretary

RADIOSHACK GLOBAL SOURCING

LIMITED PARTNERSHIP

TE ELECTRONICS LP IGNITION L.P. By: RadioShack Corporation, its general partner
By: /s/ Robert C. Donohoo                                                     
Name: Robert C. Donohoo

Title: Vice President, Corporate Secretary,

and General Counsel

RADIOSHACK CUSTOMER SERVICE LLC By: /s/ Robert C.
Donohoo                                                      Name: Robert C.
Donohoo Title: Vice President and Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRS QUALITY, INC. By: /s/ Joel H. Tiede                                       
                          Name: Joel H. Tiede Title: President MERCHANDISING
SUPPORT SERVICES, INC. By: /s/ William R.
Russum                                                     Name: William R.
Russum Title: President Address for notices for all Credit Parties: [Address
deleted.]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SALUS CAPITAL PARTNERS, LLC, as

Agent and as a Lender

By: /s/ Marc. S. Price                                       
                        Name: Marc. S. Price Title: Executive Vice President

Address for Notices:

[Address deleted.]

Address for payments: [Account information deleted.]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

SALUS CLO 2012-1, LTD., as a Lender By: Salus Capital Partners II, LLC Its:
Collateral Manager By: /s/ Daniel F.
O’Rourke                                                     Name: Daniel F.
O’Rourke Title: Authorized Officer Address for notices: [Address deleted.]
Lending office: [Address deleted.]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

CERBERUS LEVERED LOAN

OPPORTUNITIES FUND II, L.P.,

as a Lender By: Cerberus Levered Opportunities II GP, LLC By: /s/ Kevin P.
Genda                                                             Name: Kevin P.
Genda Title: Senior Managing Director Address for notices: [Address deleted.]
Lending office: [Address deleted.]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

CERBERUS NJ CREDIT

OPPORTUNITIES FUND, L.P.,

as a Lender By: Cerberus NJ Credit Opportunities GP, LLC Its: General Partner
By: /s/ Kevin P. Genda                                       
                     Name: Kevin P. Genda Title: Senior Managing Director
Address for notices: [Address deleted.] Lending office: [Address deleted.]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

CERBERUS ASRS HOLDINGS LLC, as a Lender By: /s/ Kevin P.
Genda                                                             Name: Kevin P.
Genda Title: Vice President Address for notices: [Address deleted.] Lending
office: [Address deleted.]

 

[Signature Page to Credit Agreement]